Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

between

PTC INC.

and

ROCKWELL AUTOMATION, INC.

Dated as of June 11, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 PURCHASE AND SALE OF SECURITIES

     1  

1.1

  

Purchase and Sale of Securities

     1  

1.2

  

Payment

     1  

1.3

  

Closing

     2  

ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     2  

2.1

  

Organization and Qualification

     2  

2.2

  

Authorization; Enforcement

     2  

2.3

  

Capitalization

     3  

2.4

  

Issuance of Shares

     3  

2.5

  

No Conflicts; Government Consents and Permits

     3  

2.6

  

SEC Documents

     4  

2.7

  

Financial Statements

     4  

2.8

  

Internal Accounting and Disclosure Controls

     4  

2.9

  

Listing and Maintenance Requirements

     5  

2.10

  

Material Adverse Change

     5  

2.11

  

Litigation

     5  

2.12

  

Intellectual Property

     6  

2.13

  

Compliance with Law

     6  

2.14

  

Anti-Takeover

     7  

2.15

  

Tax Matters

     7  

2.16

  

Manipulation of Price

     8  

2.17

  

Cybersecurity

     8  

2.18

  

Open Source

     9  

2.19

  

Employee Benefit Plans

     9  

2.20

  

Brokers and Finders

     9  

ARTICLE 3 PURCHASER’S REPRESENTATIONS AND WARRANTIES

     10  

3.1

  

Investment Intent

     10  

3.2

  

Experience of Purchaser

     10  

3.3

  

Access to Information

     10  

3.4

  

Reliance on Exemptions

     10  

3.5

  

No Other Representations

     11  

3.6

  

Purchaser Status

     11  

 

i



--------------------------------------------------------------------------------

3.7

 

No General Solicitation or Advertising

     11  

3.8

 

Governmental Review

     11  

3.9

 

Organization and Qualification

     11  

3.10

 

Authorization; Enforcement

     11  

3.11

 

No Conflicts; Government Consents and Permits

     12  

3.12

 

Acquiring Person

     12  

3.13

 

Financial Assurances

     12  

ARTICLE 4 RESTRICTIONS ON TRANSFER

     12  

4.1

 

Prohibition on Transfers

     12  

4.2

 

Permitted Transfers

     13  

4.3

 

No Transfers to Company Competitors or Significant Shareholders

     13  

4.4

 

Joinder

     13  

4.5

 

Effect of Prohibited Transfer

     14  

4.6

 

Compliance with Laws

     14  

4.7

 

Legends

     14  

ARTICLE 5 ADDITIONAL COVENANTS

     15  

5.1

 

Board Designee

     15  

5.2

 

Registration Rights

     17  

5.3

 

Standstill

     17  

5.4

 

Voting; Shareholder Meetings

     20  

5.5

 

Notification under Antitrust Laws

     20  

5.6

 

Confidentiality

     21  

5.7

 

Charter and Bylaw Amendments

     21  

5.8

 

Conduct of Business by the Company

     21  

5.9

 

Public Announcement

     22  

ARTICLE 6 CONDITIONS TO CLOSING

     22  

6.1

 

General Conditions

     22  

6.2

 

Conditions to Obligations of the Company

     23  

6.3

 

Conditions to Obligations of the Purchaser

     23  

ARTICLE 7 TERMINATION

     24  

7.1

 

Termination

     24  

7.2

 

Effect of Termination

     25  

ARTICLE 8 DEFINITIONS

     25  

ARTICLE 9 GOVERNING LAW; MISCELLANEOUS

     31  

 

ii



--------------------------------------------------------------------------------

9.1

 

Governing Law; Jurisdiction

     31  

9.2

 

Fees and Expenses

     32  

9.3

 

Counterparts; Signatures by Facsimile

     32  

9.4

 

Headings

     32  

9.5

 

Severability

     32  

9.6

 

Entire Agreement; Amendments

     32  

9.7

 

Waiver; Extension

     32  

9.8

 

Notices

     33  

9.9

 

Successors and Assigns

     34  

9.10

 

Third Party Beneficiaries

     34  

9.11

 

Further Assurances

     34  

9.12

 

No Presumption Against Drafting Party

     34  

9.13

 

Interpretation

     35  

9.14

 

Equitable Relief; Enforcement

     35  

9.15

 

Severability

     35  

9.16

 

Waiver of Jury Trial

     35  

9.17

 

Time of Essence

     35  

ARTICLE 10 INDEMNIFICATION

     36  

10.1

 

Survival

     36  

10.2

 

Company Indemnification

     36  

10.3

 

Purchaser Indemnification

     36  

10.4

 

Materiality

     37  

10.5

 

Sole and Exclusive Remedy

     37  

10.6

 

Limits on Indemnification

     37  

10.7

 

No Duplication of Recovery

     37  

10.8

 

Procedures

     37  

10.9

 

Assignment of Claims

     38  

Exhibit A – Form of Joinder Agreement

Exhibit B – Form of Registration Rights Agreement

 

iii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT, dated as of June 11, 2018 (this
“Agreement”), is made by and between PTC Inc., a Massachusetts corporation (the
“Company”), and Rockwell Automation, Inc., a Delaware corporation (the
“Purchaser”).

RECITALS

A. The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act.

B. The Purchaser desires to purchase, and the Company desires to sell, upon the
terms and conditions stated in this Agreement, the Shares (as defined below) for
a purchase price equal to the Aggregate Purchase Price (as defined below).

C. The capitalized terms used herein and not otherwise defined have the meanings
given them in Article 8.

AGREEMENT

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchaser hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF SECURITIES

1.1 Purchase and Sale of Securities. At the Closing, the Company will issue and
sell to the Purchaser, and the Purchaser will purchase from the Company,
10,582,010 shares of Common Stock (the “Shares” or the “Securities”). The
purchase price for each Share shall be $94.50, for an aggregate purchase price
equal to $999,999,945 (the “Aggregate Purchase Price”).

1.2 Payment. At the Closing, (a) the Purchaser shall deliver or cause to be
delivered to the Company, by wire transfer to such account as designated in
writing by the Company to the Purchaser at least two Business Days prior to the
Closing Date, an amount equal to the Aggregate Purchase Price in immediately
available funds in United States dollars and (b) the Company shall issue and
register ownership of the Shares in the name of the Purchaser and provide
evidence reasonably satisfactory to the Purchaser of the issuance of the Shares
on an uncertificated, book entry basis.

 

1



--------------------------------------------------------------------------------

1.3 Closing. (a) The sale and purchase of the Shares shall take place at a
closing (the “Closing”) to be held at the offices of Goodwin Procter LLP, 100
Northern Avenue, Boston, MA 02210, at 10:00 a.m., Boston time on the third
Business Day following the satisfaction or, to the extent permitted by
applicable Law, waiver of all conditions to the obligations of the parties set
forth in Article 6 (other than such conditions as may, by their terms, only be
satisfied at the Closing or on the Closing Date), or at such other place or at
such other time or on such other date as the Company and the Purchaser mutually
may agree in writing. The day on which the Closing takes place is referred to as
the “Closing Date”.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as specifically contemplated by this Agreement or as set forth in the SEC
Documents to the extent that such SEC Documents are publicly available on EDGAR
and the relevance of the applicable disclosure as an exception to the applicable
representations and warranties would be reasonably apparent to an individual who
has read that disclosure and such representations and warranties, but excluding,
in each case, any disclosures set forth in any “risk factor” section or in any
other section to the extent they are forward-looking statements or cautionary,
predictive or forward-looking in nature, the Company hereby represents and
warrants to the Purchaser that:

2.1 Organization and Qualification.

(a) The Company is duly incorporated, validly existing and in good standing
under the laws of the Commonwealth of Massachusetts, with the necessary
corporate power and authority to conduct its business as currently conducted or
proposed to be conducted as disclosed in the SEC Documents.

(b) The Company is duly qualified to do business and is in good standing in
every jurisdiction in which the nature of the business conducted by it or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
reasonably be expected to have a Company Material Adverse Effect.

2.2 Authorization; Enforcement. The Company has all requisite corporate power
and authority to enter into and to perform its obligations under this Agreement,
to consummate the transactions contemplated hereby and to issue the Securities
in accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby (including the issuance of the Securities) have
been duly authorized by the Board and require no further consent or
authorization of the Company, the Board or the Company’s stockholders. This
Agreement has been duly executed by the Company and constitutes a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as (a) enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally, (b) may be
subject to general principles of equity and (c) rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws.

 

2



--------------------------------------------------------------------------------

2.3 Capitalization. The authorized capital stock of the Company, as of June 9,
2018, consisted of 500,000,000 shares of Common Stock, of which 115,684,699
shares were issued and outstanding, 4,500,000 shares of undesignated preferred
stock, par value $0.01 per share, none of which were issued and outstanding and
500,000 shares of Series A Junior Participating Preferred Stock, none of which
were issued and outstanding. All of the issued and outstanding shares of Common
Stock have been duly authorized and are validly issued, fully paid and
nonassessable. An aggregate of 2,961,579 shares of Common Stock, plus an
additional number of shares of Common Stock with a value of $50 million (as will
be determined based upon the June 20, 2018 closing price of the Common Stock),
were issuable under restricted stock units validly granted under or pursuant to
Equity Incentive Plans that were outstanding as of June 9, 2018 (the
“Outstanding RSUs”). Other than the Outstanding RSUs and rights to purchase
shares of the Common Stock under the Company’s 2016 Employee Stock Purchase
Plan, no other equity-based awards or rights to purchase were outstanding as of
June 9, 2018 under the Equity Incentive Plans, and the Company does not
otherwise have outstanding any options to purchase, or any preemptive rights or
other rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
its capital stock or any such options, rights, convertible securities or
obligations. The Company’s Amended and Restated Articles of Organization, as
amended (the “Articles of Organization”), as in effect on the date hereof and
the Company’s Bylaws (the “Bylaws”) as in effect on the date hereof are each
filed as exhibits to the SEC Documents.

2.4 Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable and free and clear of all liens and other encumbrances, other
than restrictions on transfer provided for in this Agreement or imposed by
applicable securities laws, and will not be subject to preemptive rights or
other similar rights of stockholders of the Company. Assuming the accuracy of
the representations and warranties of the Purchaser in this Agreement, the
Securities will be issued in compliance in all material respects with all
applicable federal and state securities laws and the rules and regulations of
NASDAQ.

2.5 No Conflicts; Government Consents and Permits.

(a) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby
(including the issuance of the Securities) will not (i) conflict with or result
in a violation of any provision of the Articles of Organization or Bylaws, (ii)
violate or conflict with, or result in a breach of any provision of, or
constitute a default under, any agreement, indenture, or instrument to which the
Company is a party, or (iii) assuming that all filings, approvals and
authorizations contemplated by subsection 2.5(b) below have been obtained or
made, result in a violation of any Law applicable to the Company, except in the
case of clauses (ii) and (iii) only, for such conflicts, breaches, defaults, and
violations as would not reasonably be expected to have a Company Material
Adverse Effect.

(b) The Company is not required to obtain any consent, approval, authorization
or order of, or make any filing or registration with, any court or Governmental
Authority or self-regulatory agency in order for the Company to execute, deliver
and perform its obligations under this Agreement in accordance with the terms
hereof, including to issue and sell

 

3



--------------------------------------------------------------------------------

the Securities in accordance with the terms hereof, other than such as have been
made or obtained, and except for (i) filings required under applicable Antitrust
Laws and expiration or termination of the applicable waiting period under
applicable Antitrust Laws, (ii) any filings required to be made under federal or
state securities laws, (iii) any required filings or notifications regarding the
sale, issuance or listing of additional shares with NASDAQ.

2.6 SEC Documents . Since October 1, 2017, the Company has filed, furnished or
otherwise transmitted in a timely manner all required reports, schedules, forms,
statements, and other documents with the SEC that the Company was required to
file under Section 13, 14(a), and 15(d) of the Exchange Act (the “SEC
Documents”). As of their respective filing dates, or, if amended, as of the date
of the last such amendment, each of the SEC Documents complied in all material
respects with the requirements of the Exchange Act or the Securities Act, as the
case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to such SEC Documents, and none of the SEC Documents, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of the date of this Agreement, there are no outstanding or
unresolved comments in comment letters received from the SEC staff with respect
to any of the SEC Documents, and to the knowledge of the Company, none of the
SEC Documents are subject to ongoing SEC review.

2.7 Financial Statements . The financial statements of the Company included (or
incorporated by reference) in the SEC Documents (including the notes thereto)
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments. Since September 30,
2017, the Company has not made any material change in the accounting practices
and policies applied in the preparation of its financial statements, except as
required by GAAP, SEC rule or policy or applicable Law. No financial statements
of any Person other than the Company and its consolidated Subsidiaries are
required by GAAP to be included in the financial statements of the Company.

2.8 Internal Accounting and Disclosure Controls . The Company maintains a system
of internal control over financial reporting (as such term is defined in Rules
13a-15(f) and 15d-15(f) under the Exchange Act) sufficient to provide reasonable
assurance regarding the reliability of the Company’s financial reporting and the
preparation of the Company’s financial statements for external purposes in
accordance with GAAP and that (a) transactions are executed in accordance with
management’s general or specific authorization, (b) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
and to maintain asset accountability, (c) access to assets is permitted only in
accordance with management’s general or specific authorization, and (d) the
recorded accountability for assets is

 

4



--------------------------------------------------------------------------------

compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s disclosure controls and
procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
are adequate and effective to ensure that all material information required to
be disclosed by the Company in the reports it files or furnishes under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the SEC’s rules and forms. The Company’s management has
completed an evaluation of the effectiveness of the Company’s internal controls
over financial reporting as required by Section 404 of the Sarbanes-Oxley Act of
2002 for the fiscal year ended September 30, 2017, and has concluded that such
internal controls were effective. The Company has disclosed, based on its most
recent evaluation of the Company’s internal control over financial reporting
prior to the date of this Agreement, to the Company’s auditors and audit
committee and the Purchaser any significant deficiencies and material weaknesses
in the design or operation of the Company’s internal control over financial
reporting which are reasonably likely to adversely affect the Company’s ability
to record, process, summarize and report financial information. The Company’s
management has evaluated the effectiveness of the design and operation of the
Company’s disclosure controls and procedures and, to the extent required by
applicable Law, presented in any applicable SEC Report that is a report on Form
10-K or Form 10-Q, or any amendment thereto, filed prior to the date of this
Agreement, its conclusions about the effectiveness of the disclosure controls
and procedures as of the end of the period covered by such report or amendment
based on such evaluation (and as of the most recent evaluation, such disclosure
controls and procedures were effective). Since the date of the most recent
evaluation of such disclosure controls and procedures and internal controls,
there have been no material changes in such controls or in other factors that
would reasonably be expected to materially affect disclosure controls and
procedures or internal controls, including any corrective actions with regard to
significant deficiencies and material weaknesses.

2.9 Listing and Maintenance Requirements. The Common Stock is, and as of the
Closing will be, registered pursuant to Section 12(b) of the Exchange Act, and
the Company has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of Common Stock under the
Exchange Act nor has the Company received any written notification that the SEC
is contemplating terminating such registration. The Company is in material
compliance with the listing and maintenance requirements and any other
applicable rules and regulations of NASDAQ.

2.10 Material Adverse Change. (a) Since September 30, 2017, the Company and its
material Subsidiaries have conducted their respective businesses in all material
respects in the ordinary course consistent with past practice and have not taken
any action that would, if taken after the date of this Agreement without the
consent of the Purchaser, have violated Section 5.8(b), (c) or (d), and (b)
since September 30, 2017, there has been no event, occurrence or development
that has had or would reasonably be expected to have a Company Material Adverse
Effect.

2.11 Litigation. There is not, and since September 30, 2017 there has not been,
any (i) judgment, order or decree outstanding against or affecting or (ii)
action pending or, to the knowledge of the Company, threatened against or
affecting, in either case, the Company or any of its Subsidiaries or any of
their respective properties, assets, officers or directors before or by any
Governmental Authority, other than those that would not (A) result in a Company
Material Adverse Effect or (B) in the case of judgments, orders, decrees or
actions as of the date hereof, if there were an unfavorable decision, reasonably
be expected to either result in monetary damages in excess of $20.0 million.

 

5



--------------------------------------------------------------------------------

2.12 Intellectual Property.

(a) To the knowledge of the Company, and except as, individually or in the
aggregate, has not and would not reasonably be expected to have a Company
Material Adverse Effect, the Company and its Subsidiaries own, or have a valid
right to use, all items of Intellectual Property used or held for use in, or
necessary to conduct, their respective businesses. Except as, individually or in
the aggregate, has not and would not reasonably be expected to have a Company
Material Adverse Effect, all Intellectual Property owned by the Company is owned
free and clear of Encumbrances, other than Permitted Encumbrances.

(b) Since September 30, 2015, except as, individually or in the aggregate, has
not and would not reasonably be expected to have a Company Material Adverse
Effect, (i) to the knowledge of the Company, the Company and its Subsidiaries
have not infringed, diluted, misappropriated or otherwise violated any Person’s
Intellectual Property, (ii) there has been, no such claim pending or, to the
knowledge of the Company, threatened in writing (including in the form of
invitations to obtain a license) against the Company or its Subsidiaries
alleging any such infringement, dilution, misappropriation or other violation of
any Person’s Intellectual Property by the Company or any of its Subsidiaries,
and (iii) there has been no claim pending or threatened in writing challenging
the validity of, or the Company or its Subsidiaries’ right to register, any
application or registration for Intellectual Property (other than office actions
in the ordinary course of prosecuting applications and registrations for
Intellectual Property).

(c) Except as, individually or in the aggregate, has not and would not
reasonably be expected to have a Company Material Adverse Effect, no Person is
infringing, diluting, misappropriating or otherwise violating any Intellectual
Property owned by the Company or its Subsidiaries, and no such claims are
pending or threatened in writing against any Person by the Company or its
Subsidiaries.

(d) There are no orders, writs, injunctions or decrees to which the Company or
any of its Subsidiaries is subject with respect to any material Intellectual
Property owned or used by the Company or its Subsidiaries, other than such
orders, writs, injunctions or decrees that, individually or in the aggregate,
have not and would not reasonably be expected to have a Company Material Adverse
Effect.

2.13 Compliance with Law.

(a) Except for matters that, individually or in the aggregate, have not had or
would reasonably be expected to have a Company Material Adverse Effect, (A) the
Company and its Subsidiaries are, and since September 30, 2015 have been, in
compliance with all applicable Laws and Company permits, (B) the Company and its
Subsidiaries hold all permits necessary for the lawful conduct of their
businesses and the ownership and operation of their assets and properties as
conducted as of the date of this Agreement, and (C) since September 30, 2015, no
action, demand, inquiry or investigation has occurred or been pending or
threatened in writing, alleging that the Company or any of its Subsidiaries is
not in compliance with any material applicable Law or permit.

 

6



--------------------------------------------------------------------------------

(b) Since September 30, 2015, (i) the Company and its Subsidiaries and, to the
knowledge of the Company, its Affiliates, directors, officers and employees have
complied in all respects with the U.S. Foreign Corrupt Practices Act of 1977 and
any other applicable foreign or domestic anticorruption or antibribery Laws
(collectively, the “Fraud and Bribery Laws”), and (ii) none of the Company, any
of its Affiliates or its or their directors or officers, or, to the knowledge of
the Company, any of its or their employees, agents or other representatives
acting on their behalf have, directly or indirectly, violated any Fraud and
Bribery Laws.

(c) Since September 30, 2015, each of the Company and its Subsidiaries each has
been in material compliance with all applicable U.S., United Kingdom, European
Union, and other applicable economic sanctions and export control Laws in the
jurisdictions where they conduct business, including (i) the Export
Administration Act of 1979, as amended (50 U.S.C. app. 2401-2420), and the
Export Administration Regulations, 15 C.F.R. §§ 730-774 (“EAR”); (ii) the Arms
Export Control Act, 22 U.S.C. § 2778, and the corresponding International
Traffic in Arms Regulations (“ITAR”); (iii) the economic sanctions, Laws and
regulations enforced by the U.S. Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”), 31 C.F.R. Part 500 et seq., and the U.S. Department of
State’s Office of Terrorist Financial and Economic Sanctions Policy; and
(iv) the anti-boycott regulations, guidelines, and reporting requirements under
the Export Administration Regulations and Section 999 of the Internal Revenue
Service Code.

2.14 Anti-Takeover. The Company has no “rights plan,” “rights agreement” or
“poison pill” in effect. Assuming that neither the Purchaser nor any of its
Affiliates is an “interested stockholder” (as defined in Chapter 110F of the
Massachusetts General Laws) as of immediately prior to the execution and
delivery of this Agreement, the Company has taken all actions necessary to
approve the issuance and sale of the Shares to the Purchaser and all other
transactions occurring pursuant to or as permitted by the this Agreement,
including the subsequent acquisition by the Purchaser or any Affiliate of shares
of Common Stock in addition to the Shares to the extent permitted by the terms
of this Agreement, in a manner that satisfies Chapter 110F of the Massachusetts
General Laws such that Chapter 110F will not apply to any “business combination”
(as defined in Chapter 110F) between the Company and the Purchaser or any
Affiliate of the Purchaser occurring pursuant to or as permitted by this
Agreement. No other “control share acquisition,” “business combination”, “fair
price,” “moratorium” or other anti-takeover laws enacted under U.S. state or
federal law or any similar anti-takeover provision in the Company’s Articles of
Organization or Bylaws apply to this Agreement or any of the transactions
contemplated hereby.

2.15 Tax Matters. Except as, individually or in the aggregate, has not and would
not reasonably be expected to have a Company Material Adverse Effect:

(a) The Company and its Subsidiaries have timely filed all Tax Returns required
to be filed by it in material jurisdictions and all such Tax Returns were filed
in accordance with applicable Law.

 

7



--------------------------------------------------------------------------------

(b) The Company and its Subsidiaries have paid all Taxes shown to be due on such
Tax Returns or has provided reserves in its financial statements for any Taxes
that have not been paid, whether or not shown as being due on any Tax Returns.

(c) There is no claim, action, suit, proceeding or investigation now pending
against or with respect to the Company or its Subsidiaries in respect of any Tax
or Tax asset.

(d) As of the date of this Agreement, except for liens arising by operation of
Law in respect of Taxes that are not delinquent, there are no liens for Taxes
upon the assets of the Company or any of its Subsidiaries.

(e) Neither the Company nor any of its Subsidiaries has any liability for Taxes
of any Person (other than the Company and its Subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any comparable provision of state, local or
foreign law).

(f) None of the Company or its Subsidiaries has been a party to any “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2).

(g) Since September 30, 2015, none of the Company or any of its Subsidiaries has
distributed stock of another person or has had its stock distributed by another
person in a transaction that was purported or intended to be governed in whole
or in part by Section 355 of the Internal Revenue Code.

2.16 Manipulation of Price. The Company has not knowingly (a) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Shares, (b) except pursuant to share buyback programs,
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Shares, or (c) except pursuant to share buyback programs, paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company.

2.17 Cybersecurity. To the knowledge of the Company, since September 30, 2015,
there has been no security breach or other compromise of or relating to any of
the Company’s or its Subsidiaries’ information technology and computer systems,
networks, hardware, software, data (including the data of their respective
customers, employees, suppliers, vendors and any third party data maintained by
or on behalf of them), equipment or technology (collectively, “IT Systems and
Data”) that has had or would reasonably be expected to have a Company Material
Adverse Effect. The Company and its Subsidiaries have not been notified of, and
have no knowledge of any event or condition that would reasonably be expected to
result in, any security breach or other compromise to their IT Systems and Data
that has had or would reasonably be expected to have a Company Material Adverse
Effect. The Company and its Subsidiaries are currently in material compliance
with all applicable laws, statutes, rules and regulations relating to the
privacy and security of IT Systems and Data and to the protection of such IT
Systems and Data from unauthorized use, access, misappropriation or
modification, except as would not, individually or in the aggregate, result in a
Company Material Adverse Effect. The Company and its Subsidiaries have
implemented backup and disaster recovery technology consistent in all material
respects with industry standards and practices.

 

8



--------------------------------------------------------------------------------

2.18 Open Source. The Company and its Subsidiaries have used all software and
other materials distributed under a “free,” “open source,” or similar licensing
model (“Open Source Materials”) in compliance with all material license terms
applicable to such Open Source Materials, except where the failure to comply
would not have a Company Material Adverse Effect. Neither the Company nor any of
its Subsidiaries has used or distributed to third parties any Open Source
Materials in a manner that requires or has required any material proprietary
software code or other material technology owned by the Company or any of its
Subsidiaries to be (i) disclosed or distributed in source code form,
(ii) licensed for the purpose of making derivative works or (iii) redistributed
at no charge, except for software code or technology that the Company or any of
its Subsidiaries generally makes available in source code form and except in
each case as would not have a Company Material Adverse Effect.

2.19 Employee Benefit Plans. Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code)
would have any liability (each, a “Plan”) has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations in jurisdictions in which the Company operates,
including but not limited to ERISA and the Internal Revenue Code, except for
noncompliance that would not reasonably be expected to result in material
liability to the Company and its Subsidiaries, taken as a whole. No prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code, excluding transactions effected pursuant to a statutory
or administrative exemption, has occurred with respect to any Plan that could
reasonably be expected to result in a material liability to the Company and its
Subsidiaries, taken as a whole. Neither the Company nor any member of its
Controlled Group maintains or contributes to or participates in a Plan for the
benefit of employees in the United States, or is subject to any contingent
liabilities under such a Plan, that is subject to the funding rules of
Section 412 of the Internal Revenue Code or Section 302 of ERISA or a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA. There is
no pending audit or investigation by the Internal Revenue Service, the U.S.
Department of Labor or any other applicable governmental agency with respect to
any Plan that could reasonably be expected to result in material liability to
the Company and its Subsidiaries, taken as a whole.

2.20 Brokers and Finders. Other than fees to Morgan Stanley & Co. LLC, which
shall be paid by the Company, no brokerage or finder’s fees or commissions are
or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.

 

9



--------------------------------------------------------------------------------

ARTICLE 3

PURCHASER’S REPRESENTATIONS AND WARRANTIES

The Purchaser represents and warrants to the Company that:

3.1 Investment Intent. The Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to, or for distributing or reselling
such Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws. The Purchaser is acquiring the Securities
hereunder in the ordinary course of its business. The Purchaser does not
currently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the
Securities (or any securities which are derivatives thereof) to or through any
person or entity; the Purchaser is not a registered broker-dealer under
Section 15 of the Exchange Act or an entity engaged in a business that would
require it to be so registered as a broker-dealer.

3.2 Experience of Purchaser. The Purchaser, either alone or together with its
Representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Purchaser is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

3.3 Access to Information. The Purchaser acknowledges that it has had the
opportunity to review the SEC Documents and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities and (ii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Purchaser or its Representatives shall modify, amend or affect
the Company’s representations and warranties contained in this Agreement. The
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Securities.

3.4 Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to the Purchaser in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of the Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Securities.

 

10



--------------------------------------------------------------------------------

3.5 No Other Representations. The Purchaser has, in connection with the
Purchaser’s decision to purchase the Securities, not relied upon any
representations, warranties or other information (whether oral or written) of or
related to the Company other than (i) those representations and warranties of
the Company specifically set forth herein and (ii) the information contained in
the SEC Documents.

3.6 Purchaser Status. The Purchaser is an “accredited investor” (as defined in
Rule 501 of Regulation D under the Securities Act).

3.7 No General Solicitation or Advertising. The Purchaser acknowledges that it
is not purchasing the Securities as a result of any “general solicitation” or
“general advertising,” as such terms are used in Regulation D under the
Securities Act, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising.

3.8 Governmental Review. The Purchaser understands that no United States federal
or state agency or any other Governmental Authority has passed upon or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

3.9 Organization and Qualification. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware, with all corporate power and authority to conduct its business as
currently conducted. The Purchaser is duly qualified to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to have a Purchaser Material Adverse
Effect.

3.10 Authorization; Enforcement. The Purchaser has all requisite corporate power
and authority to enter into, to deliver and to perform its obligations under
this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby have been
duly and validly authorized by the Purchaser’s Board of Directors and no further
consent or authorization of the Purchaser, its Board of Directors or its
stockholders is required. This Agreement has been duly executed by the Purchaser
and constitutes a legal, valid and binding obligation of the Purchaser
enforceable against the Purchaser in accordance with its terms, except as
(a) enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally (b) may be subject to general principles of equity and
(c) rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.

 

11



--------------------------------------------------------------------------------

3.11 No Conflicts; Government Consents and Permits.

(a) The execution, delivery and performance of this Agreement by the Purchaser
and the consummation by the Purchaser of the transactions contemplated hereby
will not (i) conflict with or result in a violation of any provision of the
Purchaser’s Certificate of Incorporation or Bylaws or equivalent documents,
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default under, any agreement, indenture, or instrument to which the
Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and rules and regulations of any self-regulatory organizations
to which the Purchaser is subject) applicable to the Purchaser, except in the
case of clauses (ii) and (iii) only, for such conflicts, breaches, defaults, and
violations as would not reasonably be expected to have a Purchaser Material
Adverse Effect.

(b) The Purchaser is not required to obtain any consent, approval, authorization
or order of, or make any filing or registration with, any court or Governmental
Authority or self-regulatory agency in order for the Purchaser to execute,
deliver or perform any of its obligations under this Agreement in accordance
with the terms hereof, or to purchase the Securities in accordance with the
terms hereof, other than such as have been made or obtained, and except for (i)
filings required under applicable Antitrust Laws and expiration or termination
of the applicable waiting period under applicable Antitrust Laws and (ii) any
filings required to be made under federal or state securities laws.

3.12 Acquiring Person. Neither the Purchaser nor any of its Affiliates
beneficially owns, or will as of the Closing beneficially own (as determined
pursuant to Rule 13d-3 under the Exchange Act without regard for the number of
days in which a Person has the right to acquire such beneficial ownership, and
without regard to the Purchaser’s rights under this Agreement), any securities
of the Company.

3.13 Financial Assurances. The Purchaser has and will have access to cash in an
amount sufficient to pay to the Company the Aggregate Purchase Price at the
Closing.

ARTICLE 4

RESTRICTIONS ON TRANSFER

4.1 Prohibition on Transfers. For the period commencing on the Closing Date and
ending on the earlier of (a) the third (3rd) anniversary of the Closing Date and
(b) the one month anniversary of any expiration or termination of the Strategic
Alliance Agreement (the “Lock-Up Period”), (i) no Holder shall Transfer any
Securities except (A) with the prior written consent of the Board, which consent
may be granted or withheld in the Board’s sole discretion, or (B) as provided in
Section 4.2 and (ii) no Holder shall, directly or indirectly, enter into any
hedge, swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Securities, whether any
such transaction described in this clause (ii) is to be settled by delivery of
Common Stock or other securities (including in derivative form) of the Company,
in cash or otherwise. For the avoidance of doubt, an outright Transfer of
Securities that does not violate clause (i) shall not violate clause (ii).

 

12



--------------------------------------------------------------------------------

4.2 Permitted Transfers. Subject to Section 4.3, Holders may make the following
permitted Transfers of Securities (each, a “Permitted Transfer”):

(a) subject to Section 4.4, Transfers of Securities to an Affiliate that is
directly or indirectly wholly-owned by the Purchaser, provided that the
Purchaser continues to have the right, directly or indirectly, to vote such
Securities;

(b) Transfers of Securities pursuant to any “tender offer” (as such term is used
in the Exchange Act), exchange offer, merger, business combination,
restructuring, or acquisition of the Company that is recommended by the Board;

(c) from and after the first (1st) anniversary of the Closing, Transfers of
Securities, subject to Section 4.3, that do not exceed, in the aggregate in any
90-day period, a number of Shares equal to 1% of the total outstanding shares of
Common Stock as of the first date in such 90-day period; provided, however, that
such Transfers shall not exceed, in the aggregate in the year after the first
(1st) anniversary of the Closing, a number of Shares equal to 2% of the total
outstanding shares of Common Stock as of the first date in such year and such
Transfers may not exceed, in the aggregate in the year after the second (2nd)
anniversary of the Closing, a number of Shares equal to 2% of the total
outstanding shares of Common Stock as of the first date in such year.

To the extent that any Transfer consists of, or includes, any pledge,
hypothecation or other encumbrance, then such Transfer (including at the time of
its initial granting) shall constitute a Permitted Transfer only if and to the
extent that any foreclosure thereof (or assignment or other conveyance in lieu
of foreclosure) would also qualify as a Permitted Transfer.

4.3 No Transfers to Company Competitors or Significant Shareholders.
Notwithstanding anything contained herein to the contrary, in no event shall a
Holder Transfer any Securities, during the Lock-Up Period, to (a) any PTC
Competitor or (b) any Person that, to the knowledge of Holder after reasonable
inquiry, after giving effect to such Transfer, would, together with such
Person’s Affiliates, beneficially own 5% or more of the total shares of Common
Stock outstanding at the time of such Transfer and would be required under
Section 13(d) of the Exchange Act to file a Schedule 13D with the SEC with
respect to the Company; provided, however, that the restrictions in this
Section 4.3 shall not apply to any Transfer of Shares (i) in an unsolicited open
market transaction or (ii) pursuant to a Marketed Underwritten Shelf Offering,
except that no Holder shall knowingly Transfer Shares to a PTC Competitor in a
Marketed Underwritten Offering and any Holder Transferring Shares in a Marketed
Underwritten Offering shall advise the Underwriters for such offering of the
limitations on the Holder under this section.

4.4 Joinder. Prior to the consummation of any Transfer permitted by
Section 4.2(a), the proposed Holder shall agree to be bound by the provisions of
this Agreement as a Holder and shall execute and deliver to the Company a
Joinder Agreement in the form of Exhibit A attached hereto or such other form as
the Company may agree (a “Joinder Agreement”). Notwithstanding anything to the
contrary in this Agreement or any failure by a proposed Holder to execute a
Joinder Agreement, such proposed Holder shall be bound by the provisions of this
Agreement as a Holder, whether or not they so agree in writing.

 

13



--------------------------------------------------------------------------------

4.5 Effect of Prohibited Transfer. If any Transfer is made or attempted contrary
to the provisions of this Agreement, (a) such purported Transfer shall be void
ab initio, (b) the Company shall have, in addition to all other legal or
equitable remedies that it may have, the right to injunctive relief and specific
performance to enforce the provisions of this Agreement, and (c) the Company
shall have the right to refuse to recognize any transferee as a stockholder for
any purpose.

4.6 Compliance with Laws.

(a) Notwithstanding any other provision of this Article 4, each Holder covenants
that the Shares may be disposed of only (1) pursuant to an effective
registration statement that is in accordance with the Registration Rights
Agreement or (2) under, and in compliance with the requirements of, the
Securities Act, or pursuant to an available exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act, and in
compliance with any applicable state and federal securities laws.

(b) In connection with any transfer of the Shares other than (1) pursuant to an
effective registration statement, (2) to the Company or (3) pursuant to Rule 144
(provided that the Purchaser provides the Company with reasonable assurances (in
the form of seller and, if applicable, broker representation letters) that the
Shares may be sold pursuant to such rule), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.

4.7 Legends. The Securities will bear restrictive instructions in substantially
the following form (and a stop-transfer order may be placed against transfer of
the book entries for such Securities):

THE SECURITIES REPRESENTED BY THIS BOOK ENTRY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE
SUBJECT TO THE SECURITIES PURCHASE AGREEMENT, DATED JUNE 11, 2018, BETWEEN THE
COMPANY AND ROCKWELL AUTOMATION, INC. THE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, HYPOTHECATED, TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS. IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT, THE COMPANY
SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
AND ITS TRANSFER AGENT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

14



--------------------------------------------------------------------------------

ARTICLE 5

ADDITIONAL COVENANTS

5.1 Board Designee.

(a) Subject to the terms of this Section 5.1, effective upon the Closing, the
Board will (i) increase the size of the Board to create one vacancy and appoint
a designee of the Purchaser (the “Purchaser Designee”), reasonably acceptable to
the Board, as a director to fill such vacancy, with the Purchaser Designee
having such voting and other rights consistent with those generally afforded to
and held by other members of the Board, for a term expiring at the Company’s
2019 annual meeting of stockholders or such Purchaser Designee’s earlier
resignation or removal and (ii) appoint such Purchaser Designee to the Corporate
Governance Committee of the Board. The Company and the Purchaser agree that
Blake Moret shall be the initial Purchaser Designee. The Company agrees that,
during the Director Period, the Board shall nominate the individual serving as
such Purchaser Designee (or any individual subsequently designated by the
Purchaser to serve as the Purchaser Designee) for election or re-election, as
the case may be, as a director at each subsequent meeting of the Company’s
stockholders at which directors are to be elected and use commercially
reasonable efforts to cause the Purchaser Designee to be elected or re-elected.
So long as the Purchaser Designee is on the Board, the Board will appoint such
Purchaser Designee to the Corporate Governance Committee. At the end of the
Director Period, then the Purchaser shall cause the Purchaser Designee to tender
to the Board, as soon as practicable and in any event within five (5) days
following the end of the Director Period, his or her resignation from the Board,
which the Board may accept or reject in its sole discretion. If the Board
accepts the Purchaser Designee’s resignation, then the Company shall notify the
Purchaser of the acceptance. Promptly following the date on which the Purchaser
is required to provide a Competition Notice to the Company pursuant to
Section 5.6(b)(ii) of the Strategic Alliance Agreement, the Purchaser shall
cause the Purchaser Designee to tender to the Board, as soon as practicable and
in any event within five (5) days following such event, his or her resignation
from the Board and Purchaser shall designate a replacement Purchaser Designee,
reasonably acceptable to the Board, that is “Independent” (as such term is
defined in Nasdaq Listing Rule 5605(a)(2)) of Purchaser and its Affiliates;
provided, that this requirement shall not apply if the Purchaser Designee then
serving as a director is “Independent” (as such term is defined in Nasdaq
Listing Rule 5605(a)(2)) of Purchaser and its Affiliates. For the avoidance of
doubt, any replacement Purchaser Designee appointed pursuant to the preceding
sentence shall have the same applicable rights and obligations (including
related to the receipt of information and restrictions upon the use of such
information) as a Purchaser Designee under this Agreement.

(b) Within five (5) days following the execution of this Agreement, the
Purchaser shall provide the Company with the name and relevant background
information of the proposed initial Purchaser Designee. As a condition to any
appointment or nomination for election to the Board, each Purchaser Designee
shall (i) meet the qualifications required of all directors of the Company by
the Company’s Corporate Governance Committee and those mandated by applicable
Law, (ii) to the extent that the Company so requires for all of its directors,
agree, in writing, to be bound by the terms and conditions of all of the
Company’s policies applicable to its directors, (iii) make such acknowledgements
and enter into such

 

15



--------------------------------------------------------------------------------

agreements as the Company requires of all directors, including, without
limitation, with respect to confidentiality, the Company’s code of ethics,
insider trading policy and Section 16 reporting procedures and (iv) be able to
dedicate sufficient time and resources for the diligent performance of the
duties required of a member of the Company’s Board of Directors and must not
hold positions or interests that conflict with their responsibilities to the
Company; provided that no Purchaser Designee shall be deemed to hold a position
or interest that conflicts with his or her responsibilities to the Company
solely by virtue of his or her position as an executive officer or a manager of
the Purchaser or any of its Affiliates, and no agreement or policy applicable to
the Purchaser Designee as a director will apply to Common Stock held by the
Purchaser or any of its Affiliates. Without limiting the foregoing, each
proposed Purchaser Designee shall be subject to satisfaction of the criteria for
Board membership established by the Company’s Corporate Governance Guidelines,
including the director qualification criteria thereof, as determined in the
reasonable and good faith discretion of the Corporate Governance Committee of
the Board and the Board in the same manner as the Corporate Governance Committee
of the Board and the Board would consider any candidate for Board membership.
Notwithstanding the confidentiality obligations set forth in clause (iii), the
Purchaser Designee shall be permitted to disclose confidential information of
the Company to the executive officers of the Purchaser, members of the Board of
Directors of the Purchaser and the Purchaser’s advisers on a need-to-know basis
for the purposes of, and solely to the extent necessary to, monitor and make
decisions regarding the Purchaser’s investment in the Company; provided, that
the Purchaser will be liable for any breach of such Persons of the
confidentiality obligations applicable to the Purchaser Designee. Upon the
resignation or removal of the Purchaser Designee from the Board, such Purchaser
Designee shall either promptly (x) destroy all confidential information of the
Company that he or she received in his or her capacity as a director in his or
her possession and any copies thereof or (y) return to the Company all
confidential information of the Company that he or she received in his or her
capacity as a director in his or her possession and any copies thereof (but the
Purchaser Designee need not purge electronic archives and backups), and, in
either case, confirm in writing to the Company that all such material has been
destroyed or returned, as applicable, in compliance with this Section 5.1(b).

(c) If a Purchaser Designee resigns from the Board (whether pursuant to the
Company’s Majority Voting Policy or otherwise), is removed, or refuses or is
unable to serve or fulfill his or her duties as a director because of death or
disability, in each case prior to the expiration of the Director Period, the
Purchaser shall select a replacement Purchaser Designee, reasonably acceptable
to the Board and subject to Section 5.1(a), and provide the Company with the
name of and relevant background information for such replacement Purchaser
Designee. Subject to the terms of this Section 5.1, within fifteen (15) days
following receipt of such information, the Board will appoint such replacement
Purchaser Designee to the Board to replace the departing Purchaser Designee to
serve the remaining term of the departing Purchaser Designee, and the
replacement Purchaser Designee shall be considered a Purchaser Designee for all
purposes of this Section 5.1.

(d) The Purchaser Designee shall be entitled to compensation, reimbursement of
out of pocket expenses, indemnification and insurance coverage in connection
with his or her role as a director consistent with other directors on the Board.
The Company shall notify the Purchaser Designee of all regular meetings and
special meetings of the Board and of all regular and special meetings of any
committee of the Board on which the Purchaser Designee serves.

 

16



--------------------------------------------------------------------------------

The Company shall provide the Purchaser Designee with copies of all notices,
minutes, consents and other materials that are provided to other members of the
Board to the extent and in a manner consistent with the Company’s practices of
providing such materials to the other members of the Board or such applicable
committee of the Board on which the Purchaser Designee serves.

(e) Each of the parties hereto expressly acknowledges and agrees that: (i) the
Purchaser and its Affiliates and any of their respective Affiliates, officers,
directors, employees and agents (the foregoing Persons in this clause (i), the
“Exempted Persons”) have the right to, and shall have no duty (contractual,
fiduciary or otherwise) not to, directly or indirectly engage in any business,
business activity or line of business, including those that are the same or
similar business activities or lines of business as the Company or any of its
Subsidiaries, including those deemed to be competing with the Company or any of
its subsidiaries; and (ii) in the event that any Exempted Person acquires
knowledge of a potential transaction or matter (other than in the case of the
Purchaser Designee where knowledge of such transaction or matter was acquired by
the Purchaser Designee solely in his or her capacity as a member of the Board)
that may be a corporate opportunity for the Company or any of its Subsidiaries,
on the one hand, and such Exempted Person or any other Person, on the other
hand, such Exempted Person shall have no duty (contractual, fiduciary or
otherwise) to communicate or present such corporate opportunity to the Company
or any of its Subsidiaries, as the case may be, and, notwithstanding any
provision of this Agreement to the contrary, shall not be liable to the Company
or any of its Affiliates for any breach of any duty by reason of the fact that
the Purchaser or its Affiliates, directly or indirectly, pursues or acquires
such opportunity for itself or another Person, directs such opportunity to
another Person or does not present such opportunity to the Company.

(f) Notwithstanding anything contained herein to the contrary, if the Board
shall establish a Board Committee to consider (i) a proposed contract,
transaction or other arrangement between the Purchaser (or any of its
Affiliates), on the one hand, and the Company or any of its Subsidiaries, on the
other hand, (ii) the enforcement or waiver of the rights of the Company or any
of its Subsidiaries under any agreement between the Purchaser (or any of its
Affiliates), on the one hand, and the Company or any of its Subsidiaries, on the
other hand, or (iii) a matter which the Board determines in good faith presents
an actual or potential conflict of interest for the Purchaser Designee, then the
Purchaser Designee may be excluded from participation in such Committee (and any
portion of a Board meeting at which such matters may be discussed by the full
Board upon reasonable prior notice to the Purchaser Designee (to the extent
practicable)), and Purchaser Designee shall not be entitled to receive copies of
the written materials or other documents from such Board Committee (or any
portion of the Board meeting at which such matters are discussed).

5.2 Registration Rights. At the Closing, the Company and the Purchaser shall
execute a Registration Rights Agreement substantially in the form of Exhibit B
hereto (the “Registration Rights Agreement”).

5.3 Standstill. Except at the express invitation of the Company in its sole
discretion, each Holder agrees that, during the period commencing immediately
following the Closing and continuing until the later of (i) the third (3rd)
anniversary of the Closing and (ii) the date upon which the Director Period
expires (such period, the “Standstill Period”), no Holder or Affiliate thereof
(as such term is defined in Rule 12b-2 of the Exchange Act) will, directly or
indirectly:

 

17



--------------------------------------------------------------------------------

(a) propose (i) any merger, consolidation, business combination, tender or
exchange offer, purchase of the Company’s assets or businesses, purchase of any
securities (including in derivative form) of the Company, or any similar
transaction involving the Company or (ii) any recapitalization, restructuring,
liquidation or other extraordinary transaction with respect to the Company, in
each case without the prior written consent of the Board (or an authorized
committee);

(b) acquire beneficial ownership of any securities (including in derivative
form) of the Company (collectively, a transaction specified in Sections
5.3(a)(i), 5.3(a)(ii) and 5.3(b)(i) that would result in a Change in Control is
referred to as a “Business Combination”) other than Permitted Purchases and
pursuant to equity awards to any Purchaser Designee, provided, that in no event
shall the Holders and their respective Affiliates at any time acquire beneficial
ownership of any additional securities of the Company where such acquisition
will result in such Holders and their Affiliates, in the aggregate, having
beneficial ownership of more than 9% of the total outstanding shares of Common
Stock other than pursuant to equity awards to any Purchaser Designee, it being
understood that a Holder may request the Company to provide to the Holder the
number of then outstanding shares of Common Stock in which case the Company must
respond to such request in writing within two Business Days and the Holder will
be entitled to rely on the Company’s response, (ii) propose or seek, whether
alone or in concert with others, any “solicitation” (as such term is used in the
rules of the SEC) of proxies or consents to vote any securities of the Company,
or seek to advise or knowingly influence any Person, with respect to voting of
any securities of the Company, (iii) except as provided in Section 5.1, with
respect to the Purchaser Designee, nominate any person as a director of the
Company, (iv) propose any matter to be voted upon by the stockholders of the
Company, (v) act, alone or in concert with others, to seek to control the
management, Board of Directors, policies or affairs of the Company, or
(vi) knowingly assist, encourage or facilitate any Person with respect any of
the actions set forth in this clause (b);

(c) deposit any securities of the Company in a voting trust or subject any
securities of the Company to any arrangement or agreement with respect to the
voting of such securities;

(d) directly or indirectly, knowingly encourage, accept or support a tender,
exchange or other offer or proposal by any other Person or group (each, an
“Offeror”) for securities of the Company; provided, however, that from and after
the filing of a Schedule 14D-9 (or successor form of Tender Offer
Solicitation/Recommendation Statement under Rule 14d-9 of the Exchange Act) by
the Company recommending that stockholders accept any such offer filed after
such offer has commenced, a Holder shall not be prohibited from taking any of
the actions otherwise prohibited by this clause (d) for so long as the Board (or
an authorized committee) maintains and does not withdraw such recommendation;

(e) directly or indirectly, form, join or in any way participate in a third
party “group” (as such term is used in the rules of the SEC) (or discuss with
any third party the potential formation of a group) with respect to any
securities of the Company or a Business Combination involving the Company;

 

18



--------------------------------------------------------------------------------

(f) request the Company (or any of its officers, directors, Affiliates
employees, attorneys, accountants, financial advisors and other professional
representatives), directly or indirectly, to amend or waive any provision of
this Section 5.3 (including this sentence);

(g) make any public announcement regarding a potential Business Combination or
any of the matters set forth in clauses (a) through (f), or take any action that
could require the Company to make a public announcement regarding a potential
Business Combination or any of the matters set forth in clauses (a) through (f);
or

(h) enter into discussions, negotiations, arrangements or agreements with any
Person relating to the foregoing actions referred to in clauses (a) through (g).

The restrictions of Section 5.3 shall be suspended automatically upon (1) the
Company (w) publicly announcing that it has entered into a definitive agreement
with a third party to effect a Business Combination, or (x) publicly announcing
the Company’s or its Board’s (or an authorized committee’s) approval or
recommendation of any Business Combination; or (2) any Person (for the avoidance
of doubt, other than a Holder or any of its Affiliates) commencing a tender or
exchange offer that, if consummated, would make such Person (or any of its
Affiliates) the beneficial owner (within the meaning of Section 13(d) of the
Exchange Act) of more than 50% of the Company’s equity securities, or any rights
or options to acquire such ownership, including from a third party, unless if
(y) such third party tender or exchange offer is withdrawn or terminated within
10 Business Days after its commencement, or (z) the Company or its Board (or an
authorized committee) rejects such third party offer or recommends that the
stockholders of the Company not tender or exchange their securities within 10
Business Days after its commencement or otherwise withdraws any recommendation
that stockholders of the Company accept such offer; (3) the Company’s receipt of
a bona fide proposal from a third party that would involve a Business
Combination and the Board (or an authorized committee) engaging in discussions
with the third party regarding the proposal, or directing management to do so,
and not rejecting the proposal within three (3) Business Days; or (4) the
Company’s public announcement, at the direction of the Board (or an authorized
committee), that it has retained a financial adviser to explore strategic
alternatives for the Company; provided that (i) if any such transaction referred
to in the foregoing clause (1) or any tender or exchange offer referred to in
the foregoing clause (2) is terminated, abandoned or withdrawn, in each case
within six (6) months following the first public announcement by the Company
thereof, or if any proposal or discussions referred to in the foregoing clause
(3) are terminated, abandoned or withdrawn within six (6) months following the
Company’s applicable public announcement, the restrictions of this Section 5.3
shall be reinstated automatically and continue in accordance with their terms
and (ii) each Holder and the Company expressly agree that the suspension and/or
termination of the obligations under Section 5.3 pursuant to this paragraph
shall only occur if, in connection with the applicable event set forth in this
paragraph, there is and has been no breach by any Holder or any of its
Affiliates of the restrictions set forth in this Section 5.3.

 

19



--------------------------------------------------------------------------------

5.4 Voting; Shareholder Meetings. Each Holder agrees, on behalf of itself and
its Affiliates, that at each meeting of the stockholders of the Company or any
adjournment or postponement thereof, and in connection with each written consent
of the stockholders of the Company, in each case until the expiration of the
Standstill Period, such Holder shall:

(a) cause all Shares beneficially owned by such Holder and Affiliates to be
present at such meeting in person or by proxy; and

(b) vote (or cause to be voted) all Shares that such Holder and Affiliates shall
be entitled to so vote, or deliver or cause to be delivered a written consent
covering the Shares that such Holder and its Affiliates shall be entitled to so
vote, in accordance with the Board’s recommendations for (i) the election of
directors, provided that this obligation shall only apply if and to the extent
that the Company is, at the time of voting, in compliance in all material
respects with its obligations under Section 5.1; (ii) all other business
involving compensation matters (including new or amended equity plans and “say
on pay” proposals) as may properly come before the meeting or any adjournment or
postponement thereof; and (iii) the ratification of the appointment of the
Company’s independent public accounting firm set forth in the Company’s proxy
statement for any such annual meeting. No such Holder or Affiliate shall take or
commit or agree to take any action inconsistent with the foregoing.

5.5 Notification under Antitrust Laws.

(a) As promptly as practicable, (and in any case not later than (i) the fourth
(4th) Business Day following the date of this Agreement with respect to the HSR
Act and (ii) the tenth (10th) Business Day following the date of this Agreement
with respect to the other Initial Antitrust Requirements), each of the Purchaser
and Company shall use its reasonable best efforts to make or cause to be made
under applicable Antitrust Laws the Initial Antitrust Requirements. Each party
shall be responsible for its own costs and expenses associated with the
notifications and filings under applicable Antitrust Laws; however, the
Purchaser and the Company shall each pay one-half of the applicable filing fee
for submitting the Initial Antitrust Requirements. Each party shall use its
reasonable best efforts to obtain the expiration or termination of the
applicable waiting period under the HSR Act, and to obtain the termination or
expiration of any other applicable waiting periods or any necessary approvals or
consents under any other applicable Antitrust Laws, including the Initial
Antitrust Requirements, at the earliest possible date after the date of filing.

(b) Each of the Purchaser and the Company shall use its reasonable best efforts
to: (i) cooperate with each other in connection with any investigation or other
inquiry relating to the transactions contemplated by this Agreement; (ii) keep
the other party informed of any communication received by such party from, or
given by such party to, the FTC, the DOJ or any other Merger Control Authority
and of any communication received or given in connection with any proceeding by
a private party, in each case regarding the transactions contemplated by this
Agreement; (iii) promptly respond to and certify substantial compliance with any
inquiries or requests received from the FTC, the DOJ or any other Merger Control
Authorities for additional information or documentation; (iv) consult with each
other in advance of any meeting or conference with the FTC, the DOJ or any other
Merger Control Authority, and to the extent permitted by the FTC, the DOJ or
such other Merger Control Authority, give the other party or

 

20



--------------------------------------------------------------------------------

their counsel the opportunity to attend and participate in such meetings and
conferences; and (v) permit the other party or their counsel to review in
advance, and in good faith consider the views of the other party or their
counsel concerning, any submission, filing or communication (and documents
submitted therewith) intended to be given by it to the FTC, the DOJ or any other
Merger Control Authority.

(c) Notwithstanding anything to the contrary in this Agreement, the terms
“reasonable best efforts” do not require that either party (i) offer, negotiate,
commit to or effect, by consent decree, hold separate order, trust or otherwise,
the sale, divestiture, license or other disposition of any capital stock,
assets, rights, products or businesses of the Purchaser, the Company or their
respective Affiliates, (ii) agree to any restrictions on the activities of the
Purchaser, the Company or their respective Affiliates, or (iii) pay any material
amount or take any other action to prevent, effect the dissolution of, vacate,
or lift any decree, order, judgment, injunction, temporary restraining order, or
other order in any suit or proceeding that would otherwise have the effect of
preventing or delaying any of the transactions contemplated by this Agreement.

5.6 Confidentiality. Subject to Section 5.1(b), the Purchaser and its Affiliates
will hold and treat and will cause its Representatives to hold and treat in
confidence all documents and information concerning the Company and its
Subsidiaries furnished to the Purchaser and its Affiliates in connection with
the transactions contemplated by this Agreement in accordance with the Mutual
Non Disclosure Agreement, dated August 29, 2017, between the Purchaser and the
Company (the “Confidentiality Agreement”), which Confidentiality Agreement shall
remain in full force and effect in accordance with its terms. Notwithstanding
anything contained in the Confidentiality Agreement to the contrary, the parties
acknowledge that copies of each of this Agreement, the Strategic Alliance
Agreement and the Registration Rights Agreement shall be publicly filed by the
Company with the SEC Documents and similarly publicly filed with the SEC by the
Purchaser. However, the Company will only so file a copy of the Strategic
Alliance Agreement if it is accompanied by a request for confidential treatment
for portions of such agreement and there are related redactions from such
agreement, and the Company will make the filing only after it has consulted with
the Purchaser in respect of such request and permitted the Purchaser and its
counsel to review in advance, and in good faith considered the views of the
Purchaser and its counsel concerning, such request.

5.7 Charter and Bylaw Amendments. The Company agrees that, both prior to and
after the Closing, it shall not propose to amend its Articles of Incorporation
or amend its Bylaws in a manner that is adverse and disproportionate to the
Purchaser in its capacity as a holder of Common Stock as compared to other
holders of Common Stock.

5.8 Conduct of Business by the Company. The Company agrees that, from the date
of this Agreement until the Closing, neither the Company nor any of its
Subsidiaries will, except as required or expressly permitted by this Agreement
or the Strategic Alliance Agreement, or to the extent that the Purchaser
otherwise consents in writing (not to be unreasonably withheld, conditioned or
delayed):

 

21



--------------------------------------------------------------------------------

(a) issue, sell, pledge, dispose of, grant, encumber, or authorize the issuance,
sale, license, pledge, disposition, grant or encumbrance of, any shares of any
class of share capital or other ownership interest of the Company, or any
options, warrants, convertible securities or other rights of any kind to acquire
any such shares or any other ownership interest (including any phantom
interest), of the Company, other than (i) the grant of restricted stock units or
other equity awards under, and the issuance of shares of Common Stock upon the
exercise or vesting of awards outstanding as of the date of this Agreement
issued pursuant to, the Equity Incentive Plans, (ii) pursuant to a shareholder
rights plan or (iii) pursuant to the Company’s 2018 Fixed Dollar Accelerated
Share Repurchase Program;

(b) take any action to adopt or implement a plan of complete or partial
liquidation, dissolution, merger, reorganization or restructuring, other than
any such actions taken with respect to the Subsidiaries in the ordinary course
of business;

(c) declare, set aside, make or pay any dividend or other distribution, payable
in cash, securities, property or otherwise, other than dividends by wholly-owned
Subsidiaries to the Company or to other wholly-owned Subsidiaries;

(d) other than pursuant to the Company’s 2018 Fixed Dollar Accelerated Share
Repurchase Program, reclassify, combine, split, subdivide or redeem, or purchase
or otherwise acquire, directly or indirectly, any of its capital stock; or

(e) enter into any agreement to do any of the foregoing.

5.9 Public Announcement. Any public release or announcement issued concurrently
with the execution of this Agreement and relating to the transactions
contemplated hereby shall be as mutually agreed by the parties.

ARTICLE 6

CONDITIONS TO CLOSING

6.1 General Conditions. The respective obligations of the Purchaser and the
Company to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may, to the extent permitted by applicable Law, be
waived in writing by any party in its sole discretion (provided, that such
waiver shall only be effective as to the obligations of such party):

(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Law (whether temporary, preliminary or permanent) that is then in
effect and that enjoins, restrains, makes illegal or otherwise prohibits the
consummation of the transactions contemplated by this Agreement.

(b) Any waiting period (and any extension thereof) under the HSR Act applicable
to the transactions contemplated by this Agreement shall have expired or shall
have been terminated. All other material consents of, or registrations,
declarations or filings with, any Governmental Authority legally required for
the consummation of the transactions contemplated by this Agreement shall have
been obtained or filed.

 

22



--------------------------------------------------------------------------------

6.2 Conditions to Obligations of the Company. The obligations of the Company to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Company in its sole
discretion:

(a) The representations and warranties of the Purchaser contained in Article 3
shall be true and correct both when made and as of the Closing Date, or in the
case of representations and warranties that are made as of a specified date,
such representations and warranties shall be true and correct as of such
specified date, except where the failure to be so true and correct (without
giving effect to any limitation or qualification as to “materiality” (including
the word “material”) or “Material Adverse Effect” set forth therein) would not,
individually or in the aggregate, reasonably be expected to have a Purchaser
Material Adverse Effect. The Purchaser shall have performed in all material
respects all obligations and agreements and complied in all material respects
with all covenants and conditions required by this Agreement to be performed or
complied with by it prior to or at the Closing. The Company shall have received
from the Purchaser a certificate to the effect set forth in the preceding
sentences, signed by a duly authorized officer thereof.

(b) The Purchaser shall have executed and delivered to the Company the
Registration Rights Agreement.

6.3 Conditions to Obligations of the Purchaser. The obligations of the Purchaser
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by the Purchaser in its sole
discretion:

(a) (1) The representations and warranties of the Company set forth in Sections
2.1(a), 2.2, 2.3, 2.4, 2.5(a)(i) and 2.14, shall be true and correct in all
material respects on and as of the Closing Date (except for any representations
and warranties that speak as of a specific date, which shall be true and correct
in all material respects as of such date), (2) the representations and
warranties of the Company set forth in Section 2.6 shall be true and correct on
and as of the Closing Date and (C) the representations and warranties of the
Company set forth in Article 2 (other than Sections 2.1(a), 2.2, 2.3, 2.4,
2.5(a)(i), 2.6 and 2.14) shall be true and correct on and as of the Closing Date
(except for any representations and warranties that speak as of a specific date,
which shall be true and correct as of such date) (without giving effect to
materiality, Material Adverse Effect, or similar phrases in the representations
and warranties with respect to clauses (1) and (3) of this Section 6.3(a)),
except where the failure of such representations and warranties referenced in
this clause (3) to be so true and correct, individually or in the aggregate, has
not had a Material Adverse Effect. The Company shall have performed in all
material respects all obligations and agreements and complied in all material
respects with all covenants and conditions required by this Agreement to be
performed or complied with by them prior to or at the Closing. The Purchaser
shall have received from each of the Company a certificate to the effect set
forth in the preceding sentences, signed by a duly authorized officer thereof.

(b) The Company shall have executed and delivered to the Purchaser the
Registration Rights Agreement.

 

23



--------------------------------------------------------------------------------

(c) The Company shall have provided the applicable listing of additional shares
notification to NASDAQ, and received notification from NASDAQ that the listing
of additional shares review process has been completed, and NASDAQ shall not
have made any objection (not subsequently withdrawn) that the consummation of
the transactions contemplated hereby would violate NASDAQ listing rules
applicable to the Company and that if not withdrawn would result in the
delisting of the Company’s Common Stock.

ARTICLE 7

TERMINATION

7.1 Termination. This Agreement may be terminated at any time prior to the
Closing as follows:

(a) by mutual written consent of the Company and the Purchaser;

(b) by the Company, if the Purchaser breaches or fails to perform any of its
representations, warranties or covenants contained in this Agreement and such
breach or failure to perform (1) would give rise to the failure of a condition
set forth in Section 6.2, (2) cannot be or has not been cured within thirty (30)
days following delivery of written notice of such breach or failure to perform
and (3) has not been waived by the Company, or (ii) by the Purchaser, if the
Company breaches or fails to perform in any respect any of its representations,
warranties or covenants contained in this Agreement and such breach or failure
to perform (x) would give rise to the failure of a condition set forth in
Section 6.3, (y) cannot be or has not been cured within thirty (30) days
following delivery of written notice of such breach or failure to perform and
(z) has not been waived by the Purchaser;

(c) by the Company or the Purchaser if the Closing shall not have occurred by
August 10, 2018 (the “Outside Date”), provided, that, in the event that the
conditions set forth in Section 6.1(b) (solely in connection with the HSR Act or
any other applicable Antitrust Laws) have not been satisfied by the third (3rd)
Business Day prior to the Outside Date, but all of the other conditions set
forth in Article 6 have been satisfied or waived (other than those conditions
that by their nature are to be satisfied by actions taken at the Closing
provided that each such condition is then capable of being satisfied at a
Closing on such date) by the third (3rd) Business Day prior to the Outside Date,
then the Outside Date may be extended to September 9, 2018 by either Seller or
Buyer upon written notice to the other given on or prior to the Outside Date (at
which point September 9, 2018 shall become the Outside Date); provided, further,
that the right to terminate this Agreement under this Section 7.1(c) shall not
be available to any party whose material breach of this Agreement has been a
principal cause of or resulted in the failure of the Closing to occur on or
before such date and such action or failure to act constitutes breach of this
Agreement; or

(d) by either the Company or the Purchaser by written notice to the other if a
court of competent jurisdiction or other Governmental Authority shall have
issued a final and nonappealable order or shall have taken any other action,
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Closing or making consummation of the Closing illegal; provided, however,
that the right to terminate this Agreement pursuant to this Section 7.1(d) shall
not be available to any party whose breach of any representation, warranty,
covenant or agreement set forth in this Agreement has been the cause of, or
resulted in, the issuance, promulgation, enforcement or entry of any such order.

 

24



--------------------------------------------------------------------------------

The party seeking to terminate this Agreement pursuant to this Section 7.1
(other than Section 7.1(a)) shall give prompt written notice of such termination
to the other parties.

7.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 7.1, this Agreement shall forthwith become void and there
shall be no liability on the part of either party except (a) for the provisions
of Article 9 in its entirety, Section 5.6 relating to confidentiality and this
Section 7.2 and (b) that nothing herein shall relieve any party from liability
for any knowing and intentional breach of this Agreement prior to such
termination.

ARTICLE 8

DEFINITIONS

8.1 “Action” means any action, arbitration, claim, examination, investigation,
proceeding, hearing, litigation, arbitration or suit (whether civil, criminal,
administrative, judicial or investigative, whether formal or informal, and
whether public or private) commenced, brought, conducted or heard by or before,
or otherwise involving, any Governmental Authority or arbitrator.

8.2 “Affiliate” means, with respect to any Person, any other Person Controlling,
Controlled by or under direct or indirect common Control with such Person.

8.3 “Aggregate Purchase Price” has the meaning set forth in Section 1.1.

8.4 “Agreement” has the meaning set forth in the preamble to this Agreement.

8.5 “Antitrust Laws” means any federal, state or foreign law, regulation or
decree, including the HSR Act, designed to prohibit, restrict or regulate
actions for the purpose or effect of monopolization or restraint of trade.

8.6 “Articles of Organization” has the meaning set forth in Section 2.3.

8.7 “Board” means the Board of Directors of the Company.

8.8 “Business Day” means a day Monday through Friday on which banks are
generally open for business in Boston, Massachusetts.

8.9 “Business Combination” has the meaning set forth in Section 5.3(b).

8.10 “Bylaws” has the meaning set forth in Section 2.3.

 

25



--------------------------------------------------------------------------------

8.11 “Change in Control” means the occurrence of any of the following events:
(a) there occurs a sale, transfer, conveyance or other disposition of all or
substantially all of the consolidated assets of the Company, (b) any Person or
“group” (as such term is used in Section 13 of the Exchange Act), directly or
indirectly, obtains beneficial ownership of 50% or more of the outstanding
Company Common Stock or (c) the Company consummates any merger, consolidation or
similar transaction, unless the stockholders of the Company immediately prior to
the consummation of such transaction continue to hold (in substantially the same
proportion as their ownership of the Company Common Stock immediately prior to
the transaction, other than changes in proportionality as a result of any
cash/stock election provided under the terms of the definitive agreement
regarding such transaction) more than 50% of all of the voting power of the
outstanding shares of voting stock of the surviving or resulting entity in such
transaction immediately following the consummation of such transaction.

8.12 “Closing” has the meaning set forth in Section 1.3.

8.13 “Closing Date” has the meaning set forth in Section 1.3.

8.14 “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

8.15 “Company” has the meaning set forth in the preamble to this Agreement.

8.16 “Company Material Adverse Effect” means a material adverse effect on
(i) the business, financial condition, results of operations, properties or
assets of the Company and its Subsidiaries, taken as a whole, other than any
such effect arising out of or resulting from (a) general changes or developments
in any of the industries in which the Company or its Subsidiaries operate,
(b) changes in global, national or regional political conditions (including any
outbreak or escalation of hostilities or any acts of war or terrorism) or in
general economic, business, regulatory, political or market conditions or in
national or global financial markets, (c) natural disasters or calamities,
(d) any actions required under this Agreement to obtain any approval or
authorization under applicable antitrust or competition Laws for the
consummation of the Merger or any of the other transactions contemplated hereby,
(e) changes in any applicable Laws or applicable accounting regulations or
principles or interpretations thereof, (f) any change in the price or trading
volume of the Company’s stock, in and of itself (provided, that the facts or
occurrences giving rise to or contributing to such change that are not otherwise
excluded from the definition of “Company Material Adverse Effect” may be taken
into account in determining whether there has been a Company Material Adverse
Effect), (g) any failure by the Company to meet any published analyst estimates
or expectations of the Company’s revenue, earnings or other financial
performance or results of operations for any period, in and of itself, or any
failure by the Company to meet its internal or published projections, budgets,
plans or forecasts of its revenues, earnings or other financial performance or
results of operations, in and of itself (provided, that the facts or occurrences
giving rise to or contributing to such failure that are not otherwise excluded
from the definition of “Company Material Adverse Effect” may be taken into
account in determining whether there has been a Company Material Adverse
Effect), (h) the announcement or pendency of

 

26



--------------------------------------------------------------------------------

this Agreement and the transactions contemplated hereby, including the
initiation of litigation by any Person with respect to this Agreement, and
including any termination of, reduction in or similar negative impact on
relationships, contractual or otherwise, with any customers, suppliers,
distributors, partners or employees of the Company and its Subsidiaries due to
the announcement and performance of this Agreement or the identity of the
parties to this Agreement, or the performance of this Agreement and the
transactions contemplated hereby, including compliance with the covenants set
forth herein, (i) any action taken by the Company, or which the Company causes
to be taken by any of its Subsidiaries, in each case which is required or
permitted by or resulting from or arising in connection with this Agreement or
(j) any actions taken (or omitted to be taken) at the request of the Purchaser;
provided, that solely in each of the foregoing clauses (a), (b), (c) and (e),
such effects referred to therein may be taken into account to the extent that
the Company is materially disproportionally affected relative to other similarly
situated companies in the industry in which the Company operates, in which case
only the incremental materially disproportionate impact or impacts may be taken
into account in determining whether or not there has been a Company Material
Adverse Effect, or (ii) the Company’s ability to issue the Shares or perform its
obligations under Section 5.1(a) and (c).

8.17 “Confidentiality Agreement” has the meaning set forth in Section 5.6.

8.18 “Control,” when used with respect to any specified Person, means the power
to direct the management and policies of such Person, directly or indirectly,
whether through ownership of voting securities, by contract or otherwise; and
the terms “Controlling” and “Controlled” shall have meanings correlative to the
foregoing.

8.19 “Director Period” means the period commencing on the Closing Date and
ending on the date on which the Purchaser beneficially owns shares of Common
Stock representing less than 5.0% of the total outstanding shares of Common
Stock.

8.20 “DOJ” means the U.S. Department of Justice.

8.21 “EAR” has the meaning set forth in Section 2.13(c).

8.22 “Encumbrance” means any lien (statutory or otherwise), charge, encumbrance,
mortgage, pledge, hypothecation, security interest, deed of trust, option,
preemptive right, right of first refusal or first offer, title defect or other
adverse claim of any third party.

8.23 “Equity Incentive Plans” means all current and future equity incentive
plans of the Company that are approved by the Board, including without
limitation, the 2000 Equity Incentive Plan and the 2016 Employee Stock Purchase
Plan.

8.24 “ERISA” has the meaning set forth in Section 2.19.

8.25 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, or any similar successor statute.

 

27



--------------------------------------------------------------------------------

8.26 “Exempted Persons” has the meaning set forth in Section 5.1(e).

8.27 “Fraud and Bribery Laws” has the meaning set forth in Section 2.13(b).

8.28 “FTC” means the U.S. Federal Trade Commission.

8.29 “Fundamental Representations” mean those representations and warranties set
forth in (and any claim arising from an inaccuracy or breach of) Section 2.1(a)
(Organization), Section 2.2 (Authorization; Enforcement), Section 2.3
(Capitalization), Section 2.4 (Issuance of the Shares), Section 2.5(a)(i) (No
Conflicts) and Section 2.14 (Anti-Takeover).

8.30 “GAAP” has the meaning set forth in Section 2.7.

8.31 “Governmental Authority” means any applicable government authority, court,
tribunal, arbitrator, agency, department, legislative body, commission or other
instrumentality of (a) any government of any country or territory, (b) any
nation, state, province, county, city or other political subdivision thereof or
(c) any supranational body.

8.32 “Holder” means the Purchaser and any Affiliate to which Shares have been
Transferred pursuant to Section 4.2(a).

8.33 “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

8.34 “Initial Antitrust Requirements” means (a) the filing with the FTC and the
Antitrust Division of the DOJ a Notification and Report Form relating to this
Agreement and the transactions contemplated hereby as required by the HSR Act
and (b) the filing of any required notices under foreign antitrust, competition,
investment, trade regulation or similar Laws.

8.35 “Intellectual Property” means all intellectual property rights of every
kind and description throughout the world, including all (a) patents, patent
applications, utility models and invention disclosures and all related
continuations, continuations-in-part, divisionals, reissues, re-examinations,
substitutions, and extensions thereof, (b) trademarks, (c) copyrights and
copyrightable subject matter, (d) rights in computer programs (whether in source
code, object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing, (e) trade
secrets and all other confidential or proprietary information, ideas, know-how,
inventions, processes, formulae, recipes, ingredient lists, blends, mixing
instructions, models and methodologies, (f) rights of publicity, privacy and
rights to personal information, (g) moral rights and rights of attribution and
integrity, and (h) all applications and registrations, and any renewals,
extensions and reversions, for the foregoing.

8.36 “IT Systems and Data” has the meaning set forth in Section 2.17.

8.37 “ITAR” has the meaning set forth in Section 2.13(c).

 

28



--------------------------------------------------------------------------------

8.38 “Joinder Agreement” has the meaning set forth in Section 4.4.

8.39 “Law” means any law, rule, regulation, order, judgment or decree applicable
to the Company.

8.40 “Lock-Up Period” has the meaning set forth in Section 4.1.

8.41 “Merger Control Authorities” means all relevant Governmental Authorities
under applicable Antitrust Laws, including the FTC and DOJ.

8.42 “NASDAQ” means the Nasdaq Stock Market.

8.43 “OFAC” has the meaning set forth in Section 2.13(c).

8.44 “Offeror” has the meaning set forth in Section 5.3(d).

8.45 “Open Source Materials” has the meaning set forth in Section 2.18.

8.46 “Outside Date” has the meaning set forth in Section 7.1(c).

8.47 “Outstanding RSUs” has the meaning set forth in Section 2.3.

8.48 “Permitted Encumbrances” means (a) statutory Encumbrances arising by
operation of Law with respect to a liability or obligation incurred in the
ordinary course of business and which is not delinquent, (b) requirements and
restrictions of zoning, building and other Laws, (c) Encumbrances for Taxes not
yet subject to penalties for nonpayment or which are being actively contested in
good faith by appropriate proceedings, (d) rights granted to any licensee of any
Intellectual Property in the ordinary course of business, (e) mechanics’,
materialmen’s, carriers’, workmen’s, warehousemen’s, repairmen’s, landlords’ or
other like Encumbrances and security obligations that are not delinquent,
(f) Encumbrances and other recorded and unrecorded monetary and non-monetary
Encumbrances set forth in any title policy or title report or survey with
respect to the real property and other Encumbrances of record, (g) in the case
of contracts, anti-assignment, change of control, most favored nation and
similar restrictions contained therein or with respect thereto, (h) Encumbrances
disclosed on the consolidated balance sheet of the Company and its Subsidiaries
as of September 30, 2017 (including the notes thereto) or (i) such Encumbrances
and other recorded and unrecorded monetary and non-monetary Encumbrances as
would not, individually or in the aggregate, materially impair the business of
the Company and its Subsidiaries, taken as a whole.

8.49 “Permitted Purchases” means purchases of Common Stock by a Holder to the
extent necessary to reverse any decrease in the aggregate percentage of the
issued and outstanding Common Stock owned by all Holders that results or will
simultaneously result solely from a net increase in the number of issued and
outstanding shares of Common Stock.

8.50 “Permitted Transfer” has the meaning set forth in Section 4.2.

 

29



--------------------------------------------------------------------------------

8.51 “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any Governmental
Authority.

8.52 “Plan” has the meaning set forth in Section 2.19.

8.53 “PTC Competitor” means all businesses and divisions of Dassault Systèmes
SA, Siemens AG, Autodesk Inc., Oracle Corporation, SAP AG, Amazon.com, Inc.,
International Business Machines Corporation, Microsoft Corporation, Cisco
Systems, Inc., General Electric Co., Aras Corp., C3 Inc., Salesforce.com Inc.,
and the Subsidiaries of each of the foregoing.

8.54 “Purchaser” has the meaning set forth in the preamble to this Agreement.

8.55 “Purchaser Designee” has the meaning set forth in Section 5.1(a).

8.56 “Purchaser Material Adverse Effect” means a material adverse effect on
(a) the business, operations, assets or condition (financial or otherwise) of
the Purchaser, or (b) the ability of the Purchaser to perform in any material
respect on a timely basis its obligations pursuant to the transactions
contemplated by this Agreement.

8.57 The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement by the SEC.

8.58 “Registration Rights Agreement” has the meaning set forth in Section 5.2.

8.59 “Representatives” means the respective officers, directors, employees,
agents and representatives of a Person, including any investment bankers,
attorneys or accountants retained by such Person or any of its Subsidiaries

8.60 “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.

8.61 “SEC” means the United States Securities and Exchange Commission.

8.62 “Securities” has the meaning set forth in Section 1.1.

8.63 “SEC Documents” has the meaning set forth in Section 2.6.

8.64 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.

8.65 “Standstill Period” has the meaning set forth in Section 5.3.

 

30



--------------------------------------------------------------------------------

8.66 “Strategic Alliance Agreement” means the Strategic Alliance Agreement,
dated as of June 11, 2018, between the Company and the Purchaser, including all
schedules, exhibits and annexes thereto.

8.67 “Shares” has the meaning set forth in Section 1.1.

8.68 “Subsidiaries” means, with respect to any Person, any other Person of which
stock or other equity interests having ordinary voting power to elect more than
50% of the board of directors or other governing body are owned, directly or
indirectly, by such first Person.

8.69 “Tax” or “Taxes” means all taxes, however denominated, including any
interest, penalties or other additions to tax that may become payable in respect
thereof, imposed by any Governmental Authority, which taxes include all income
or profits taxes (including U.S. federal income taxes and state income taxes),
payroll and employee withholding taxes, unemployment insurance, social security
taxes, sales and use taxes, ad valorem taxes, excise taxes, franchise taxes,
gross receipts taxes, business license taxes, occupation taxes, real and
personal property taxes, stamp taxes, environmental taxes, transfer taxes and
workers’ compensation charges.

8.70 “Tax Returns” means any return (including any information return), report,
declaration, schedule, notice, form, election, certificate or other document or
information required to be filed with or submitted to any Governmental Authority
relating to Taxes.

8.71 “Transfer” of a security or other property means any direct or indirect
transfer, donation, sale, assignment, pledge, hypothecation, grant of security
interest in or otherwise encumber, or other disposal of such security or other
property, including without limitation, by means of a transfer of the equity
interests, by way of a merger or otherwise, of any Person that directly or
indirectly owns such security or other property; and the term “Transferred”
shall have a meaning correlative to the foregoing.

ARTICLE 9

GOVERNING LAW; MISCELLANEOUS

9.1 Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of any New York state
or federal court sitting in the Borough of Manhattan in The City of New York
(or, if such court lacks subject matter jurisdiction, in any appropriate New
York state or federal court) for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a

 

31



--------------------------------------------------------------------------------

copy thereof to such party at the address for such notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

9.2 Fees and Expenses. Except as otherwise provided herein and therein, all fees
and expenses incurred in connection with or related to this Agreement and the
Registration Rights Agreement and the transactions contemplated hereby and
thereby shall be paid by the party incurring such fees or expenses, whether or
not such transactions are consummated. In the event of termination of this
Agreement, the obligation of each party to pay its own expenses will be subject
to any rights of such party arising from a breach of this Agreement by the
other.

9.3 Counterparts; Signatures by Facsimile. This Agreement may be executed in two
or more counterparts, all of which are considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other party or parties. This Agreement, once executed by a
party, may be delivered to the other party or parties hereto by facsimile or
e-mail transmission of a copy of this Agreement bearing the signature of the
party so delivering this Agreement.

9.4 Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

9.5 Severability. If any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision will be deemed
modified in order to conform with such statute or rule of law. Any provision
hereof that may prove invalid or unenforceable under any law will not affect the
validity or enforceability of any other provision hereof.

9.6 Entire Agreement; Amendments. This Agreement (including all schedules and
exhibits hereto), the Strategic Alliance Agreement (including all schedules and
exhibits thereto) and the Confidentiality Agreement constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein or therein. This Agreement supersedes
all prior agreements and understandings among the parties hereto with respect to
the subject matter hereof. No provision of this Agreement may be waived or
amended other than by an instrument in writing signed by the party to be charged
with enforcement. Any amendment or waiver by a party effected in accordance with
this Section 9.6 shall be binding upon such party, including with respect to any
Securities purchased under this Agreement at the time outstanding and held by
such party (including securities into which such Securities are convertible and
for which such Securities are exercisable) and each future holder of all such
securities.

9.7 Waiver; Extension. At any time prior to the Closing, the Company, on the one
hand and the Purchaser, on the other hand, may (a) extend the time for
performance of any of the obligations or other acts of the other party contained
herein, (b) waive any inaccuracies in the representations and warranties of the
other party contained herein or in any document, certificate or writing
delivered by such party pursuant hereto, or (c) waive compliance by the

 

32



--------------------------------------------------------------------------------

other party with any of the agreements or conditions contained herein. Any
agreement on the part of any party to any such extension or waiver shall be
valid only if set forth in a written agreement signed on behalf of such party.
No failure or delay of any party in exercising any right or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such right or power, or any course of conduct, preclude any other or
further exercise thereof or the exercise of any other right or power. Any
agreement on the part of any party to any such waiver shall be valid only if set
forth in a written instrument executed and delivered by a duly authorized
officer on behalf of such party.

9.8 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or e mail, upon written confirmation of receipt
by facsimile, e mail or otherwise, (b) on the first Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

If to the Company:    PTC Inc.    140 Kendrick Street    Needham, MA 02494   
Attention: President & CEO    E-mail: ir@ptc.com With a copy (which shall not
constitute notice) to:    PTC Inc.    140 Kendrick Street    Needham, MA 02494
   Facsimile: 781-370-5735    Attention: General Counsel With a copy (which
shall not constitute notice) to:    Goodwin Procter LLP.    100 Northern Avenue
   Boston, Massachusetts 02210    Attention: Stuart M. Cable    Robert P.
Whalen, Jr.    E-mail: SCable@goodwinlaw.com   
             RWhalen@goodwinlaw.com If to the Purchaser:    Rockwell Automation,
Inc.    1201 South 2nd Street    Milwaukee, WI 53204    Facsimile: 414-382-8421
   Attention: General Counsel    E-mail: RWHouse@ra.rockwell.com

 

33



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:    Foley & Lardner LLP   
777 East Wisconsin Avenue    Milwaukee, WI 53202    Facsimile: 414-297-4900   
Attention: Jay O. Rothman                      Patrick G. Quick    E-mail:
jrothman@foley.com                pgquick@foley.com

Each party will provide ten days’ advance written notice to the other party or
parties of any change in its address.

9.9 Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. The Company will not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Purchaser; provided, however, that no such consent shall
be required in connection with any acquisition of the Company or a majority of
the outstanding shares of Common Stock or a sale of all or substantially all of
the assets of the Company, in each case in a single or series of related
transactions, or in the case of any other assignment by operation of law. The
Purchaser may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company, except that the Purchaser may
designate a wholly owned Subsidiary to purchase the Shares at the Closing;
provided, that (a) the Purchaser shall remain liable for the full performance of
all of the Purchaser’s and its Affiliates’ obligations under this Agreement to
the extent that such obligations are not fully performed by the assignee and
(b) such assignee is directly or indirectly wholly-owned by the Purchaser and
the Purchaser continues to have the right, directly or indirectly, to vote the
Shares.

9.10 Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto, their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

9.11 Further Assurances. Each party will do and perform, or cause to be done and
performed, all such further acts and things, and will execute and deliver all
other agreements, certificates, instruments and documents, as another party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

9.12 No Presumption Against Drafting Party. Each of the Purchaser and the
Company acknowledges that each party to this Agreement has been represented by
legal counsel in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application and is expressly waived.

 

34



--------------------------------------------------------------------------------

9.13 Interpretation. When a reference is made in this Agreement to a Section,
Article, Exhibit or Schedule such reference shall be to a Section, Article,
Exhibit or Schedule of this Agreement unless otherwise indicated. The table of
contents and headings contained in this Agreement or in any Exhibit or Schedule
are for convenience of reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement. All
Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth herein. The
word “including” and words of similar import when used in this Agreement will
mean “including, without limitation,” unless otherwise specified. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to the Agreement as a whole and not to any particular
provision in this Agreement. The term “or” is not exclusive. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
References to days mean calendar days unless otherwise specified.

9.14 Equitable Relief; Enforcement. The Company and the Purchaser each agrees
that irreparable damage would occur in the event that any of the applicable
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, the Company and the
Purchaser shall each be entitled to specific performance of the terms hereof,
including an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in any New
York state or federal court sitting in the Borough of Manhattan in the City of
New York (or, if such court lacks subject matter jurisdiction, in any
appropriate New York state or federal court), this being in addition to any
other remedy to which such party is entitled at law or in equity. The Company
and the Purchaser each hereby further waives (a) any defense in any action for
specific performance that a remedy at law would be adequate and (b) any
requirement under any law to post security as a prerequisite to obtaining
equitable relief.

9.15 Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

9.16 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

9.17 Time of Essence. Time is of the essence with regard to all dates and time
periods set forth or referred to in this Agreement.

 

35



--------------------------------------------------------------------------------

ARTICLE 10

INDEMNIFICATION

10.1 Survival. All representations and warranties contained in this Agreement
will survive the Closing until the nine-month anniversary of the Closing Date;
provided, that the Fundamental Representations shall survive the Closing until
the end of the applicable statute of limitations. The right of any party to
assert a claim for indemnification relating to the breach of any covenant or
agreement contained in this Agreement to the extent required to be performed or
complied with prior to the Closing Date will survive the Closing until the
nine-month anniversary of the Closing Date. All covenants contained in this
Agreement required to be performed or complied with in whole or in part after
the Closing Date shall survive the Closing until the expiration of the
applicable statute of limitations or for such shorter period specified in this
Agreement. All claims for indemnification under this Agreement must be asserted
pursuant to a written claim notice given prior to the expiration of the
applicable survival period set forth in this Section 10.1

10.2 Company Indemnification. Subject to Section 10.1, from and after the
Closing, the Company will defend, indemnify and hold harmless the Purchaser and
its Affiliates, and its and their respective directors, officers, employees,
representatives and agents (the “Purchaser Indemnitees”), against any and all
Actions, causes of action, suits, claims, losses (including diminution of value
of the Shares issued to the Purchaser pursuant to this Agreement (but only to
the extent such losses result from the matter which caused such inaccuracy,
misrepresentation or breach referred to in clause (i) or (ii)), costs,
penalties, fees, judgments, amounts paid in settlement, liabilities and damages,
and expenses in connection therewith), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Purchaser
Indemnitee as a result of or arising out of (i) any inaccuracy in or
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or (ii) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement. Notwithstanding the
foregoing, except in the case of a breach of the Fundamental Representations,
the Company will have no duty to indemnify the Purchaser Indemnitees for
Indemnified Liabilities pursuant to clause (i) unless and until the aggregate
Indemnified Liabilities for which it would otherwise be liable under this
Agreement exceed on a cumulative basis an amount equal to $15.0 million (at
which point the Company will be liable for such Indemnified Liabilities only to
the extent of such excess over $15.0 million); provided, that, notwithstanding
anything contained herein to the contrary, the maximum aggregate amount of
Indemnified Liabilities that may be recovered from the Company by all Purchaser
Indemnitees, taken as a whole, shall be $100,000,000.

10.3 Purchaser Indemnification. Subject to Section 10.1, from and after the
Closing, the Purchaser will defend, indemnify and hold harmless the Company and
its Affiliates, and its and their respective directors, officers, employees,
representatives and agents (the “Company Indemnitees”), against any and all
Indemnified Liabilities incurred by any Company Indemnitee as a result of or
arising out of (i) any inaccuracy in or misrepresentation or breach of any
representation or warranty made by the Purchaser in this Agreement or (ii) any
breach of any covenant, agreement or obligation of the Purchaser contained in
this Agreement. Notwithstanding the foregoing, the Purchaser will not have any
duty to indemnify

 

36



--------------------------------------------------------------------------------

the Company Indemnitees for Indemnified Liabilities pursuant to clause
(i) unless and until the aggregate Indemnified Liabilities for which it would
otherwise be liable under this Agreement exceed on a cumulative basis an amount
equal to $15.0 million (at which point the Purchaser will be liable for such
Indemnified Liabilities only to the extent of such excess over $15.0 million);
provided, that, notwithstanding anything contained herein to the contrary, the
maximum aggregate amount of Indemnified Liabilities that may be recovered from
the Purchaser by all Company Indemnitees, taken as a whole, shall be
$100,000,000.

10.4 Materiality. For purposes of determining (i) whether there has been a
breach of any representation or warranty or failure of any representation or
warranty to be true and correct and (ii) the amount of Indemnified Liabilities
arising from such breach or failure, all limitations or qualifications as to
materiality, Material Adverse Effect or other term of similar import or effect,
except in Section 2.10(b), shall be disregarded.

10.5 Sole and Exclusive Remedy. Notwithstanding anything contained in this
Agreement to the contrary, the indemnification provisions contained in this
Article 10 shall be the sole and exclusive remedy for Indemnified Liabilities;
provided, that nothing contained in this Agreement will preclude or otherwise
affect the rights of the Purchaser to assert claims against the Company in
respect of remedies under securities laws that cannot be waived as a matter of
law or for fraud. Nothing contained in this Agreement will preclude or otherwise
affect the rights of the Company to assert claims against the Purchaser for
fraud.

10.6 Notice. No claim may be asserted against either party for breach of any
representation, warranty or covenant contained herein, unless written notice of
such claim is received by such party, describing in reasonable detail the facts
and circumstances with respect to the subject matter of such claim on or prior
to the date on which the representation, warranty or covenant on which such
claim is based ceases to survive as set forth in Section 10.1.

10.7 No Duplication of Recovery. Any Loss for which any Indemnified Party is
entitled to indemnification under this Article 10 shall be determined without
duplication of recovery by reason of the fact that the state of facts giving
rise to such Indemnified Liability would allow for recovery under more than one
provision of Section 10.2 or Section 10.3, as the case may be.

10.8 Procedures.

(a) In order for a Purchaser Indemnitee or Company Indemnitee (the “Indemnified
Party”) to be entitled to any indemnification provided for under this Agreement
as a result of a Indemnified Liability or a claim or demand made by any Person
against the Indemnified Party (a “Third Party Claim”), such Indemnified Party
shall deliver notice thereof to the party against whom indemnity is sought (the
“Indemnifying Party”) promptly after receipt by such Indemnified Party of
written notice of the Third Party Claim in accordance with Section 10.6. The
failure to provide such notice, however, shall not release the Indemnifying
Party from any of its obligations under this Article 10 except to the extent
that the Indemnifying Party is prejudiced by such failure. For the avoidance of
doubt, the indemnification provisions and procedures contained in this Article
10 shall apply only to breaches of representations, warranties and covenants
under this Agreement and shall not apply to any other agreement or instrument
entered into between Purchaser and the Company.

 

37



--------------------------------------------------------------------------------

(b) The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party within 30 days of receipt of notice from the Indemnified Party
of the commencement of such Third Party Claim, to assume the defense thereof at
the expense of the Indemnifying Party with counsel selected by the Indemnifying
Party and reasonably satisfactory to the Indemnified Party. If the Indemnifying
Party assumes the defense of such Third Party Claim, the Indemnified Party shall
have the right to employ separate counsel and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the Indemnified Party. If the Indemnifying Party assumes the defense of any
Third Party Claim, the Indemnified Party shall cooperate with the Indemnifying
Party in such defense and make available to the Indemnifying Party all
witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
is reasonably required by the Indemnifying Party. If the Indemnifying Party
assumes the defense of any Third Party Claim, the Indemnified Party shall agree
to any settlement, compromise or discharge of such Third Party Claim that the
Indemnifying Party may recommend and that by its terms obligates the
Indemnifying Party to pay the full amount of the liability in connection with
such Third Party Claim, and which releases the Indemnified Party completely in
connection with such Third Party Claim. Whether or not the Indemnifying Party
assumes the defense of a Third Party Claim, the Indemnified Party shall not
admit any liability with respect to, or settle, compromise or discharge, or
offer to settle, compromise or discharge, such Third Party Claim without the
Indemnifying Party’s prior written consent (which consent shall not be
unreasonably withheld).

(c) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim in accordance with
Section 10.6. The failure to provide such notice, however, shall not release the
Indemnifying Party from any of its obligations under this Article 10 except to
the extent that the Indemnifying Party is prejudiced by such failure.

10.9 Assignment of Claims. If any Purchaser Indemnitee receives any payment from
the Company in respect of any Losses pursuant to Section 10.2 and the Purchaser
Indemnitee could have recovered all or a part of such Indemnified Liabilities
from a third party (a “Potential Contributor”) based on the underlying claim
asserted against the Company, the Purchaser Indemnitee shall assign, on a
non-recourse basis and without any representation or warranty, such of its
rights to proceed against the Potential Contributor as are necessary to permit
the Company to recover from the Potential Contributor the amount of such
payment. If any such assignment would afford the Potential Contributor any
defense to the payment of the same, such assignment shall not take place and the
Purchaser Indemnitee will, at the Company’s direction and expense, take all
reasonable actions to seek to recover such claim from such Potential
Contributor. Any payment received in respect of such claim against the Potential
Contributor (whether by the Company’s or the relevant Purchaser Indemnitee as
provided in the immediately preceding sentence) shall be distributed, (i) first,
to the Purchaser Indemnitee in the amount of any deductible or similar amount
required to be paid by the Purchaser Indemnitee prior to the Company being
required to make any payment to the Purchaser Indemnitee plus, in the case of
any claim by a Purchaser Indemnitee as provided in the immediately preceding
sentence, the costs and expenses incurred in investigating, prosecuting,
defending or otherwise addressing such claim, (ii) second, to the Company in an
amount equal to the aggregate payments made by the Company to the Purchaser
Indemnitee in respect of such claim, plus the costs and expenses incurred in
investigating, prosecuting, defending or otherwise addressing such claim, and
(iii) the balance, if any, to the Purchaser Indemnitee.

[Signature Page Follows]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

PTC INC.

By:

 

/s/ James Heppelmann

Name: James Heppelmann

Title: President and CEO

ROCKWELL AUTOMATION, INC.

By:

 

/s/ Blake Moret

Name: Blake Moret

Title: President and CEO



--------------------------------------------------------------------------------

EXHIBIT A

Form of Joinder Agreement

The undersigned (the “Transferee”) hereby agrees, effective as of the date
hereof and upon the countersignature of PTC Inc., a Massachusetts corporation
(the “Company”), to become a party to and be bound by that certain Securities
Purchase Agreement (the “Agreement”) dated as of June 11, 2018, by and between
the Company and Rockwell Automation, Inc., a Delaware corporation, and for all
purposes of the Agreement, the undersigned shall be included within the term
“Holder” (as defined in the Agreement). The address, email address and facsimile
number to which notices may be sent to the undersigned is set forth below.

 

[Name of Transferee] By:  

 

  Name:   Title:   Date Address For Notice: Email Address: Facsimile No.:

Accepted and agreed by the Company as of the date set forth above:

 

PTC INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

FINAL FORM

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
[            ], 2018 by and between PTC Inc., a Massachusetts corporation (the
“Company”), and Rockwell Automation, Inc., a Delaware corporation (“Rockwell”),
each of which is sometimes referred to herein as a “Party” and collectively as
the “Parties.”

RECITALS

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
June 11, 2018, by and between the Company and Rockwell (the “Securities Purchase
Agreement”), Rockwell shall acquire 10,582,010 shares (the “Shares”) of the
Company’s Common Stock, par value $0.01 per share (“Common Stock”); and

WHEREAS, in connection with Rockwell’s investment pursuant to the Securities
Purchase Agreement, the Company has agreed to provide certain rights to Rockwell
to cause the resale of the shares of the Common Stock to be registered pursuant
to the Securities Act (as defined below); and

WHEREAS, the Parties desire to set forth their rights and obligations relating
to the registration of the resale of the Registrable Securities (as defined
below) pursuant to the Securities Act.

AGREEMENT

NOW, THEREFORE, in consideration of the purchase of the Shares by Rockwell
pursuant to the Securities Purchase Agreement, and for other good consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

1. Definitions. As used in this Agreement the following capitalized terms shall
have the following meanings. Capitalized terms used and not defined herein shall
have the respective meanings ascribed to them in the Securities Purchase
Agreement:

“Agreement” shall have the meaning set forth in the recitals to this Agreement.

“Common Stock” shall have the meaning set forth in the recitals of this
Agreement.

“Company” shall have the meaning set forth in the recitals of this Agreement.

“Company Offering” shall have the meaning set forth in Section 3.4.

“Effectiveness Period” shall mean the period of time commencing on the date the
SEC declares the Resale Shelf Registration Statement effective and ending on the
Termination Date.



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Free Writing Prospectus” shall have the meaning set forth in Section 2.7(a).

“Indemnitee” shall have the meaning set forth in Section 7.

“Inspectors” shall have the meaning set forth in Section 2.7(a)(viii).

“Marketed Underwritten Shelf Offering” shall mean any a shelf offering referred
to in Section 2.5 that is an underwritten offering as to which the plan of
distribution set forth in the applicable Take-Down Notice includes a “road show”
(which may be an “electronic road show” and/or a “nondeal road show”) or other
substantial marketing effort by the Company and the underwriters.

“Offering Blackout Period” shall have the meaning set forth in Section 3.4.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement, and by all
other amendments and supplements to such prospectus, including post-effective
amendments, and in each case including all material incorporated by reference
therein and excluding all “free writing prospectuses” as defined in Rule 405 of
the Securities Act.

“Records” shall have the meaning set forth in Section 2.7(a)(viii).

“Registrable Securities” shall mean the Shares, and any shares of Common Stock
or other securities issued or issuable in respect of the Shares by way of
spin-off, dividend, distribution, stock split or in connection with a
combination of shares, reclassification, merger, consolidation, reorganization
or similar transaction; provided, however, that Registrable Securities shall not
include (i) any securities for which a Registration Statement relating to the
sale thereof has become effective under the Securities Act and which have been
disposed of under such Registration Statement, (ii) any securities sold pursuant
to Rule 144, and (iii) any Shares where the holder thereof beneficially owns in
the aggregate less than 1% (one percent) of the shares of Common Stock that are
outstanding at such time and such Shares are eligible to be sold in a single
three-month period without registration in compliance with Rule 144 without any
time, manner or volume of sale restrictions.

“Registration Statement” shall mean any registration statement of the Company
which covers the resale of any of the Registrable Securities at any time under
the Securities Act on Form S-3 (or, if and after the Company becomes ineligible
to use that form, Form S-1), and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
materials incorporated by reference, as well as any registration statement
superseding or replacing such registration statement.

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2.1.



--------------------------------------------------------------------------------

“Rockwell” shall have the meaning assigned to such term in the first paragraph
of this Agreement, subject to Section 12 (permitting assignment to an
Affiliate).

“Rule 144” means Rule 144 under the Securities Act (or any successor provision).

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Purchase Agreement” shall have the meaning set forth in the recitals
of this Agreement.

“Shares” shall have the meaning set forth in the recitals of this Agreement.

“Suspension Event” shall have the meaning set forth in Section 3.3.

“Suspension Event Certificate” shall have the meaning set forth in Section 3.3.

“Take-Down Notice” shall have the meaning set forth in Section 2.5.

“Termination Date” shall mean the earlier of (a) the date on which the
registration rights of all Persons pursuant to this Agreement have terminated
pursuant to Section 5 or (b) the date the Company is acquired in a transaction
approved by the Company’s Board of Directors (including, without limitation,
through a merger, consolidation, stock purchase, or sale of all or substantially
all of the Company’s assets).

 

2. Resale Shelf Registration Rights.

2.1 Registration Statement Covering Resale of Registrable Securities. Not later
than [            ]1, 2019, the Company shall file with the SEC a shelf
registration statement on Form S-3 pursuant to Rule 415 under the Securities Act
covering all of the Registrable Securities registering the resale on a delayed
or continuous basis of all such Registrable Securities by Rockwell (a “Resale
Shelf Registration Statement”). If the Company is a well-known seasoned issuer
(as defined in Rule 405 under the Securities Act), then the Company shall file
the Resale Shelf Registration Statement in the form of an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) or any
successor form thereto. If the Resale Shelf Registration Statement is not an
automatic shelf registration statement, then the Company shall use commercially
reasonable efforts to have the Resale Shelf Registration Statement declared
effective under the Securities Act promptly following the filing of the Resale
Shelf Registration Statement. The Company agrees to use commercially reasonable
efforts to maintain the effectiveness of the Resale Shelf Registration
Statement, including by filing any necessary post-effective amendments and/or
replacement shelf registration statements and prospectus supplements, during the
Effectiveness Period; provided that the effectiveness of the Resale Shelf
Registration Statement need not be maintained for the purposes of registering
the resale of securities that no longer constitute Registrable Securities or at
any time when the Company is not

 

1 

Note to Draft: To insert date that is one year from the execution of this
Agreement.



--------------------------------------------------------------------------------

eligible to file a registration statement on Form S-3 (or any similar or
successor form) for the purpose of registering the resale of the Registrable
Securities. However, if the Company shall at any time before the Termination
Date become ineligible to file or use a registration statement on Form S-3 (or
any similar or successor form), then the Company shall promptly file with the
SEC a shelf registration statement covering all of the Registrable Securities on
Form S-1 (or any similar or successor form) and use commercially reasonable
efforts to have such registration statement declared effective under the
Securities Act promptly following its filing. The Company will thereafter
maintain the effectiveness of that registration statement, amending and
replacing it as appropriate (and it shall be a Resale Shelf Registration
Statement within the meaning of this Agreement), and amending and supplementing
the prospectus included therein and related thereto, throughout the
Effectiveness Period. The Company’s obligations under this Section 2 shall
extend to and include Form S-1 registration of the Registrable Securities to the
same extent that such obligations apply to Form S-3 registration of the
Registrable Securities.

2.2 Notification and Distribution of Materials. The Company shall notify
Rockwell in writing of the effectiveness of the Resale Shelf Registration
Statement and shall furnish to Rockwell, without charge, such number of copies
of the Resale Shelf Registration Statement (including any amendments,
supplements and exhibits), the Prospectus contained therein (including each
preliminary prospectus and all related amendments and supplements) and any
documents incorporated by reference in the Resale Shelf Registration Statement
or such other documents as Rockwell may reasonably request in order to
facilitate the sale of the Registrable Securities in the manner described in the
Resale Shelf Registration Statement.

2.3 Amendments and Supplements. Subject to the provisions of Section 2.1, the
Company shall prepare and file with the SEC from time to time such amendments
and/or replacement shelf registration statements and supplements to the Resale
Shelf Registration Statement and Prospectus used in connection therewith as may
be necessary to keep the Resale Shelf Registration Statement effective and to
comply with the provisions of the Securities Act with respect to the disposition
of all the Registrable Securities during the Effectiveness Period.

2.4 Notice of Certain Events. The Company shall promptly notify Rockwell in
writing of any request by the SEC for any amendment or supplement to, or
additional information in connection with, the Resale Shelf Registration
Statement required to be prepared and filed hereunder (or Prospectus relating
thereto). The Company shall promptly notify Rockwell in writing of the filing of
the Resale Shelf Registration Statement (or the Prospectus relating thereto) or
any amendment or supplement related thereto or any post-effective amendment to
the Resale Shelf Registration Statement and/or replacement shelf registration
statement and of the effectiveness of any post-effective amendment and/or
replacement shelf registration statement.

2.5 Notice of Underwritten Offering. At any time that a Resale Shelf
Registration Statement is effective, if Rockwell delivers a notice to the
Company (a “Take-Down Notice”) stating that it intends to sell all or part of
its Registrable Securities using the Resale Shelf Registration Statement in a
Marketed Underwritten Shelf Offering, then the Company shall amend or supplement
the Resale Shelf Registration Statement as may be necessary in order to enable
such Registrable Securities to be distributed pursuant to such Marketed
Underwritten Shelf Offering; provided, that no more than one Marketed
Underwritten



--------------------------------------------------------------------------------

Shelf Offering may be conducted during any 90-day period. For the avoidance of
doubt, Registrable Securities may be offered and sold using the Resale Shelf
Registration Statement, subject to Section 3, even when Rockwell is not
permitted by the terms of this Section 2.5 to conduct a Marketed Underwritten
Shelf Offering.

2.6 Selection of Underwriter. In the event of a Marketed Underwritten Shelf
Offering, Rockwell shall select the investment banker(s) and manager(s) that
will serve as managing underwriters (including which such managing underwriters
will serve as lead or co-lead) and underwriters with respect to the offering of
such Registrable Securities; provided, that such investment banker(s) and
manager(s) shall be reasonably acceptable to the Company (such acceptance not to
be unreasonably withheld, conditioned or delayed).

2.7 Registration Procedures.

(a) If and whenever the Company is required to use commercially reasonable
efforts to effect the registration of any Registrable Securities under the
Securities Act as provided in this Section 2, the Company shall as expeditiously
as reasonably practicable:

(i) prepare and file with the SEC such amendments, including post-effective
amendments and/or replacement shelf registration statements, and supplements to
a Resale Shelf Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Resale Shelf Registration Statement
effective and to comply in all material respects with the provisions of the
Securities Act with respect to the disposition of the Registrable Securities
subject thereto for a period ending on the date on which all the Registrable
Securities cease to be Registrable Securities; promptly incorporate in a
prospectus supplement or post-effective amendment such information as the
managing underwriter or underwriters and Rockwell agree should be included
therein relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such prospectus supplement or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such prospectus supplement or
post-effective amendment;

(ii) respond as promptly as reasonably practicable to any comments received from
the SEC with respect to each Registration Statement or any amendment thereto and
promptly provide Rockwell true and complete copies of all correspondence from
and to the SEC relating to such Registration Statement;

(iii) furnish to Rockwell and each underwriter, if any, of the securities being
sold by Rockwell such number of conformed copies of such Resale Shelf
Registration Statement and of each amendment and supplement thereto, such number
of copies of the prospectus contained in or deemed part of such Resale Shelf
Registration Statement (including each preliminary prospectus and any summary
prospectus) and each free writing prospectus (as defined in Rule 405 of the
Securities Act) (a “Free Writing Prospectus”) utilized in connection therewith
and any other prospectus filed under Rule 424 under the Securities Act, in
conformity with the requirements of the Securities Act, and such other documents
as Rockwell and each such underwriter, if any, may reasonably request in order
to facilitate the public sale or other disposition of the Registrable
Securities;



--------------------------------------------------------------------------------

(iv) use commercially reasonable efforts to cause such Registrable Securities
(if such Registrable Securities are shares of Common Stock) to be listed on each
securities exchange on which shares of Common Stock are then listed;

(v) use commercially reasonable efforts to provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by such
Resale Shelf Registration Statement from and after a date not later than the
effective date of such Resale Shelf Registration Statement;

(vi) enter into such agreements (including an underwriting agreement) in form,
scope and substance as is customary in underwritten offerings of shares of
common stock by an issuer similar to the Company and use its commercially
reasonable efforts to take all such other actions reasonably requested by
Rockwell (including those reasonably requested by the lead managing
underwriter(s), if any) to expedite or facilitate the disposition of such
Registrable Securities, and in such connection, whether or not an underwriting
agreement is entered into and whether or not the registration is an underwritten
offering, (A) make such representations and warranties to Rockwell and the
underwriters, if any, with respect to the business, management, financial
statements and prospects of the Company and its subsidiaries, and the Resale
Shelf Registration Statement, prospectus and documents, if any, incorporated or
deemed to be incorporated by reference therein, in each case in form, substance
and scope as are customarily made by issuers in underwritten offerings, and, if
true, confirm the same if and when requested, and (B) deliver such documents and
certificates as reasonably requested by Rockwell, its counsel and the lead
managing underwriter(s), if any, to evidence the continued accuracy of the
representations and warranties made pursuant to sub-clause (A) and to evidence
compliance with any customary covenants and satisfaction of any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company. The above shall be done at each closing under such
underwriting or similar agreement, or as and to the extent required thereunder;

(vii) in connection with an underwritten offering, use commercially reasonable
efforts to obtain for the underwriter(s) (A) opinions of counsel for the
Company, covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such underwriters, and (B) “comfort” letters and updates thereof (or, in the
case of any such Person which does not satisfy the conditions for receipt of a
“comfort” letter specified in Statement on Auditing Standards No. 72, an “agreed
upon procedures” letter) signed by the independent public accountants who have
certified the Company’s financial statements included in such Resale Shelf
Registration Statement, covering the matters customarily covered in “comfort”
letters in connection with underwritten offerings;

(viii) make available for inspection by Rockwell, any underwriter participating
in any disposition pursuant to any Registration Statement, and any attorney,
accountant or other agent or Representative retained in connection with such
offering by Rockwell or each such underwriter (collectively, the “Inspectors”),
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”), as shall be reasonably necessary, or as
shall otherwise be reasonably requested, to enable them to exercise due
diligence in connection with such Registration Statement, and cause the
officers, directors and employees of the Company and its subsidiaries to supply
all information in each case reasonably requested by any such Representative,
underwriter, attorney, agent or accountant in connection with such Registration



--------------------------------------------------------------------------------

Statement; provided, however, that the Company shall not be required to provide
any information under this Section 2.7(a)(viii) to the extent that either
(1) the Company has obtained confidential treatment of such information from the
SEC or (2) the Company reasonably determines in good faith that such Records are
confidential and so notifies the Inspectors in writing, unless, with respect to
clause (1) or (2), Rockwell enters into, and causes each of its Inspectors to
enter into, a confidentiality agreement on terms and conditions reasonably
acceptable to the Company; provided, further, that Rockwell agrees that it will,
upon learning that disclosure of such Records is sought in a court of competent
jurisdiction or by another Governmental Authority, give notice to the Company
and allow the Company, at its expense, to undertake appropriate action to the
extent practicable seeking to prevent disclosure of the Records deemed
confidential;

(ix) as promptly as practicable notify in writing Rockwell and the underwriters,
if any, of the following events: (A) the filing of the Resale Shelf Registration
Statement, any amendment thereto, the prospectus or any prospectus supplement
related thereto or post-effective amendment to the Resale Shelf Registration
Statement and/or replacement shelf registration statement or any Free Writing
Prospectus utilized in connection therewith, and, with respect to the Resale
Shelf Registration Statement or any post-effective amendment thereto and/or
replacement shelf registration statement, when the same has become effective;
(B) the receipt of any written comments from the SEC or any request by the SEC
or any other U.S. or state Governmental Authority for amendments or supplements
to the Resale Shelf Registration Statement or the prospectus or for additional
information; (C) when the Resale Shelf Registration Statement or any amendment
thereto becomes effective; (D) the issuance by the SEC of any stop order
suspending the effectiveness of the Resale Shelf Registration Statement or the
initiation of any proceedings by any Person for that purpose; (E) the receipt by
the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the securities or
“blue sky” laws of any jurisdiction or the initiation or threat of any
proceeding for such purpose; (F) if at any time the representations and
warranties of the Company contained in any mutual agreement (including any
underwriting agreement) contemplated by Section 2.7(a)(viii) cease to be true
and correct in any material respect; and (G) upon the happening of any event
that makes any statement made in such Resale Shelf Registration Statement or
related prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in such Resale Shelf Registration Statement, prospectus or
documents so that, in the case of the Resale Shelf Registration Statement, it
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the prospectus, it will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, in the case
of clause (G), that such notice need not include the nature or details
concerning such event;

(x) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such Resale Shelf Registration Statement, or the
lifting of any suspension of the qualification (or exemption from qualification)
of any of the Registrable Securities for sale in any jurisdiction at the
earliest reasonable practicable date, except that the Company shall not for any
such purpose be required to (A) qualify generally to do business as a foreign
corporation in any jurisdiction wherein it would not but for the requirements of
this clause (x) be obligated to be so qualified, (B) subject itself to taxation
in any such jurisdiction or (C) file a general consent to service of process in
any such jurisdiction;



--------------------------------------------------------------------------------

(xi) cooperate with Rockwell and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority, Inc.;

(xii) have appropriate officers of the Company prepare and make presentations at
a reasonable number of “road shows” and before analysts and rating agencies, as
the case may be, and other information meetings reasonably organized by the
underwriters, take other actions to obtain ratings for any Registrable
Securities (if they are eligible to be rated) and otherwise use its commercially
reasonable efforts to cooperate as reasonably requested by Rockwell and the
underwriter(s) in the offering, marketing and selling of the Registrable
Securities; provided, however, that the scheduling of any such “road shows” and
other meetings shall not unduly interfere with the normal operations of the
business of the Company;

(xiii) if reasonably requested by counsel to Rockwell, (i) promptly incorporate
in a prospectus supplement or post-effective amendment to the Resale Shelf
Registration Statement such information as the Company reasonably agrees (upon
advice of counsel) is required to be included therein and (ii) make all required
filings of such prospectus supplement or such post-effective amendment promptly
after the Company has received notification of the matters to be incorporated in
such prospectus supplement or post-effective amendment and has agreed to their
inclusion in the Resale Shelf Registration Statement; and

(xiv) take all other actions reasonably requested by Rockwell or the lead
managing underwriter(s) to effect the intent of this Agreement.

 

3. Suspension of Registration Requirement; Market Standstill.

3.1 The Company shall promptly notify Rockwell in writing of the issuance by the
SEC of any stop order suspending the effectiveness of a Registration Statement
with respect to the Registrable Securities or the initiation of any proceedings
for that purpose. The Company shall use commercially reasonable efforts to
obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement as promptly as reasonably possible and promptly notify in
writing Rockwell of the withdrawal of any such order.

3.2 At any time when a Prospectus relating to a Registration Statement is
required to be delivered under the Securities Act to a transferee, the Company
shall notify Rockwell (A) of the happening of any event as a result of which the
Prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and,
in such event, (B) to suspend sales of Registrable Securities, and Rockwell will
refrain from selling any Registrable Securities pursuant to such Registration
Statement until Rockwell is advised in writing by the Company that the current
Prospectus may be used and has received copies of any additional or supplemental
filings that are incorporated or deemed incorporated by reference in any such
Prospectus. In such event, unless such event constitutes a Suspension Event (as
defined



--------------------------------------------------------------------------------

below), the Company shall promptly, and in any event within ten (10) Business
Days after giving such notice to the Company, prepare and file a supplement to
or an amendment of such Prospectus as may be necessary so that, as supplemented
or amended, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they are made, not misleading. The Company shall, if necessary, promptly, and in
any event within ten (10) Business Days after giving such notice, amend the
Registration Statement of which such Prospectus is a part to reflect such
amendment or supplement. The Company shall promptly notify Rockwell in writing
when the current Prospectus may be used.

3.3 Subject to the terms of Section 4, the Company’s obligation under this
Agreement to file, amend or supplement a Registration Statement, or to cause a
Registration Statement, or any filings with any state securities commission, to
become effective, shall be deferred, for one or more reasonable periods, each of
which may not exceed forty-five (45) days, if the Board of Directors of the
Company determines in good faith that such deferral is in the best interest of
the Company and its stockholders in order to avoid the disclosure of information
not otherwise then required by Law (in the absence of a registration or sales
thereunder) to be publicly disclosed (such circumstances being hereinafter
referred to as a “Suspension Event”). The Company shall notify Rockwell of the
existence of any Suspension Event by promptly delivering to Rockwell a
certificate signed by an executive officer of the Company (“Suspension Event
Certificate”) stating that a Suspension Event has occurred and is continuing and
setting forth the duration of such Suspension Event (not to exceed forty-five
(45) days from delivery of the Suspension Event Certificate) or, if such
duration is not known, the anticipated duration of such Suspension Event (not to
exceed forty-five (45) days from the delivery of the Suspension Event
Certificate). If the Suspension Event Certificate does not set forth a
definitive duration of the Suspension Event, then upon the earlier of
(i) forty-five (45) days following delivery of the Suspension Event Certificate
or (ii) the conclusion of the Suspension Event, the Company shall notify
Rockwell in writing of the termination of the Suspension Event. Notwithstanding
anything herein to the contrary, the Company shall not be entitled to give
notice of a second or subsequent Suspension Event until at least one hundred
twenty (120) days has passed from the expiration of the immediately preceding
Suspension Event.

3.4 Subject to the terms of Section 4, Rockwell agrees, if requested by the
managing underwriter or underwriters in a Company-initiated underwritten
offering of Common Stock registered under the Securities Act (each, a “Company
Offering”), not to effect any public sale or distribution of any of the
Registrable Securities during an Offering Blackout Period (as defined below),
provided that the Company is actively employing commercially reasonable efforts
to cause the registration statement associated with such Offering Blackout
Period to be effective, if it has not already become effective; provided,
however, that the foregoing restriction shall apply to Rockwell for a Company
Offering only if and to the extent that all directors and executive officers of
the Company are subject to the same restriction for that Company Offering. The
Company shall use commercially reasonable efforts to give written notice to
Rockwell of any Offering Blackout Period at least fifteen (15) days prior to the
commencement of the Offering Blackout Period; provided, however, that if the
Company is unable to provide fifteen (15) days advance notice of the
commencement of the Offering Blackout Period, the Company shall provide as much
notice as reasonably possible, and provided further that the failure to timely
provide such notice shall not in any way prohibit the



--------------------------------------------------------------------------------

commencement of an Offering Blackout Period. The “Offering Blackout Period”
shall commence on a date set by the Company, which shall be no earlier than the
fifth (5th) day preceding the anticipated date of pricing of such Company
Offering, and shall end on the ninetieth (90th) day, or such sooner date as is
requested by the managing underwriter or underwriters of such Company Offering,
after the closing date of such Company Offering.

4. Limitations on Suspension/Blackout Periods. Notwithstanding anything herein
to the contrary, the Company covenants and agrees that (a) the Company’s rights
to defer certain of its obligations pursuant to Section 3.3 during the pendency
of any Suspension Event, and (b) Rockwell’s obligation to suspend public sales
of Registrable Securities pursuant to Section 3.4 during one or more Offering
Blackout Periods shall not, in the aggregate, cause Rockwell to be required to
suspend sales of Registrable Securities or relieve the Company of its obligation
to file a Registration Statement for longer than sixty (60) days, and an
Offering Blackout Period may not be called more than once in any period of
twelve (12) consecutive months.

5. Termination of Registration Rights. The rights granted pursuant to Section 2
shall terminate, as to Rockwell, at such time at which Rockwell no longer holds
any Registrable Securities.

6. State Securities Laws and Sale Procedures.

6.1 The Company shall use its reasonable best efforts to file documents required
of the Company for normal blue sky clearance in states specified in writing by
Rockwell; provided, however, that the Company shall not be required to qualify
to do business or consent to service of process in any jurisdiction in which it
is not now so qualified or has not so consented.

6.2 Rockwell agrees that it will not effect any disposition of the Registrable
Securities that would constitute a sale within the meaning of the Securities Act
other than transactions exempt from the registration requirements of the
Securities Act or as contemplated in a Registration Statement.

7. Indemnification by the Company. The Company agrees to indemnify and hold
harmless Rockwell and Rockwell’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls Rockwell
within the meaning of the Securities Act, and each other Person, if any, subject
to liability because of his, her or its connection with Rockwell (each, an
“Indemnitee”), against any and all out-of-pocket losses, claims, damages,
actions, liabilities, costs, and expenses (including without limitation
reasonable fees, expenses and disbursements of attorneys and other
professionals) arising out of or based upon (i) any violation (or alleged
violation) by the Company of the Securities Act, the Exchange Act or state
securities laws and relating to action or inaction required of the Company under
the terms of this Agreement or in connection with any Registration Statement or
Prospectus; (ii) an untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or any Prospectus; (iii) an
omission to state or alleged omission to state in any Registration Statement a
material fact required to be stated therein or necessary to make the statements
therein not misleading; or (iv) an omission to state or alleged omission to
state in a Prospectus a



--------------------------------------------------------------------------------

material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Company shall not be liable to such Indemnitee or any Person who
participates as an underwriter or as a Representative of an underwriter in the
offering or sale of Registrable Securities or any other Person who controls such
underwriter within the meaning of the Securities Act, in any such case, to the
extent that any such loss, claim, damage, action, liability, cost or expense
(each, a “Loss”) arises out of or is based upon (a) an untrue statement or
omission or alleged untrue statement or omission made in such Registration
Statement or in any such Prospectus in reliance upon and in conformity with
information regarding such Indemnitee or its plan of distribution or ownership
interests that was furnished in writing to the Company expressly for use in
connection with such Registration Statement or the Prospectus contained therein
by such Indemnitee, (b) Rockwell’s failure to send or give a copy of the final,
amended or supplemented prospectus furnished to Rockwell by the Company at or
prior to the time such action is required by the Securities Act to the Person
claiming an untrue statement or alleged untrue statement or omission or alleged
omission if such statement or omission was corrected in such final, amended or
supplemented Prospectus, or (c) an untrue statement or alleged untrue statement
contained in any offer made by Rockwell relating to the Registrable Securities
that constitutes a Free Writing Prospectus prepared by or on behalf of Rockwell.
The foregoing indemnity shall remain in full force and effect regardless of any
investigation made by any Person and shall survive the sale of all securities
registered pursuant to Section 2.

8. Covenants of Rockwell. Rockwell hereby agrees (i) to cooperate with the
Company and to furnish to the Company the information concerning Rockwell, its
plan of distribution and its ownership interests in securities of the Company in
connection with the preparation of a Registration Statement or Prospectus with
respect to Rockwell’s Registrable Securities and any filings with any state
securities commissions as the Company may reasonably request (and to promptly
notify the Company of any material changes in such information set forth in a
Registration Statement prior to and during the effectiveness of such
Registration Statement), (ii) that it will not make any offer relating to the
Registrable Securities that would constitute a Free Writing Prospectus, and
(iii) to indemnify the Company, its officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls the
Company within the meaning of the Securities Act, and each other Person, if any,
subject to liability because of his, her or its connection with the Company,
against any and all Losses arising out of or based upon (A) an untrue statement
or alleged untrue statement of a material fact contained in either such
Registration Statement or the Prospectus contained therein, an omission or
alleged omission to state in such Registration Statement a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or an omission or alleged omission to state in such Prospectus a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, if and to the
extent that such statement or omission occurs from reliance upon and in
conformity with information regarding Rockwell or its plan of distribution or
its ownership interests that was furnished in writing to the Company by Rockwell
expressly for use therein, or (B) an untrue statement or alleged untrue
statement contained in any offer made by Rockwell relating to the Registrable
Securities that constitutes a Free Writing Prospectus prepared by or on behalf
of Rockwell. The foregoing indemnity shall remain in full force and effect
regardless of any investigation made by any Person and shall survive the sale of
all securities registered pursuant to Section 2.



--------------------------------------------------------------------------------

9. Indemnification Procedures. Any Person entitled to indemnification under this
Agreement shall promptly, and in any event within five (5) Business Days, notify
the indemnifying party in writing of the commencement of any action, proceeding
or investigation of which such Person has actual knowledge and with respect to
which a claim for indemnification may be made hereunder, but the failure of any
indemnified party to provide such notice shall not relieve the indemnifying
party of its obligations hereunder, except and only to the extent the
indemnifying party is materially prejudiced thereby, and shall not relieve the
indemnifying party from any liability which it may have to any indemnified party
otherwise than hereunder. In case any action or proceeding is brought against an
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein at its
own expense and, unless in the indemnified party’s reasonable judgment a
conflict of interest exists in respect of such Loss, to assume and direct the
defense thereof, to the extent that it so chooses, with counsel reasonably
satisfactory to the indemnified party. After notice from the indemnifying party
to such indemnified party that it chooses to assume and direct the defense of
such an action, proceeding or investigation, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof,
provided that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (A) the indemnifying party has agreed in writing to pay such
fees or expenses, (B) the indemnifying party shall have failed to assume the
defense of such claim and employ counsel reasonably satisfactory to such Person
within a reasonable time, (C) the indemnified party has reasonably concluded
(based upon advice of its counsel) that there may be legal defenses available to
it or other indemnified parties that are different from or in addition to those
available to the indemnifying party, or (D) in the reasonable judgment of any
such Person (based upon advice of its counsel) a conflict of interest may exist
between such Person and the indemnifying party with respect to such claims (in
which case, if the Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person, but shall always be permitted to
participate in such defense. No indemnifying party shall, without the written
consent of the indemnified party (which shall not be unreasonably withheld),
effect the settlement or compromise of, or consent to the entry of any judgment
with respect to, any action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim, (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of any indemnified party and (iii) does not and is not
likely to materially adversely affect the indemnified party.

10. Contribution. If the indemnification provided for in Section 7 or 8 shall
for any reason be unavailable in respect of any Loss, then, in lieu of the
amount paid or payable thereunder, the indemnified party and the indemnifying
party shall contribute to the aggregate Losses in such proportion as is
appropriate to reflect the relative fault of the Company and of the other
Persons indemnifying or indemnified for such Losses with respect to the
statements, omissions or actions that resulted in such Losses, as well as any
other equitable considerations. The relative fault of the indemnifying party on
the one hand and the indemnified party on the



--------------------------------------------------------------------------------

other hand shall be determined by reference to, among other things, whether any
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Parties agree that it would not be necessarily
equitable if contribution pursuant to this Section were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section. The amount contributed
by an Indemnitee shall on no account exceed the proceeds of the resale of
Registrable Securities by such Indemnitee. In addition, no Person shall be
obligated to contribute amounts under this Section 10 in payment for any
settlement of any Loss effected without such Person’s consent. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 10(f) of the
Securities Act) shall be entitled to contribution from any Person not guilty of
such fraudulent misrepresentation. The remedy provided for in this Section is
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

11. Expenses and Payments. The Company shall bear all expenses incurred in
connection with the registration of the Registrable Securities pursuant to
Section 2 and the administration of the registration program hereunder,
including (i) all registration and filing fees, all Nasdaq listing fees for the
Shares, and any other fees and expenses associated with filings required to be
made with the SEC or FINRA, (ii) all fees and expenses in connection with
compliance with any securities or “Blue Sky” laws, (iii) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing prospectuses), (iv) all fees and disbursements of counsel for the
Company and of Rockwell and of all independent certified public accountants of
the Company (including the expenses of any special audit and cold comfort
letters required by or incident to such performance), (v) all reasonable
out-of-pocket expenses related to any “road show” for an offering, including all
travel, meals and lodging, and (vi) all of the Company’s internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties); but excluding all fees and disbursements of
underwriters customarily paid by sellers of securities and all underwriting
discounts and commissions and transfer taxes, if any, attributable to the sale
of Registrable Securities. All expenses relating to the offer and sale of
Registrable Securities not to be borne by the Company pursuant to the foregoing
sentence shall be borne and paid by Rockwell. The payments required by
Section 7, 8 and 10 shall be made periodically during the course of any action,
proceeding or investigation, as and when any Loss is incurred.

12. Assignment. Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any Party
without the prior written consent of the other Party, and any attempt to assign
any right, remedy, obligation or liability hereunder without such consent shall
be void; provided, however, that Rockwell may assign any or all of its rights
hereunder to any Affiliate so long as such Affiliate agrees to be bound by the
terms hereof. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and assigns.



--------------------------------------------------------------------------------

13. No Other Obligation to Register. Except as otherwise expressly provided in
this Agreement, the Company shall have no obligation to Rockwell to register the
Registrable Securities under the Securities Act.

14. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the SEC that may permit the sale of the Registrable
Securities to the public without registration, the Company agrees to (a) make
and keep adequate current public information available pursuant to paragraph
(c) of Rule 144 and (b) file with the SEC in a timely manner all reports and
other documents required of the Company under the Exchange Act.

15. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or e mail, upon written confirmation of receipt
by facsimile, e mail or otherwise, (b) on the first Business Day following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such notice
pursuant to this Section:

if to the Company, to:

PTC Inc.

140 Kendrick Street

Needham, MA 02494

Attention: President & CEO

E-mail: ir@ptc.com

with a copy (which shall not constitute notice) to:

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Facsimile: (617) 801-8906

Attention: Stuart M. Cable

                 Robert P. Whalen, Jr.

E-mail: SCable@goodwinlaw.com

             RWhalen@goodwinlaw.com

if to Rockwell, to:

Rockwell Automation Inc.

1201 South 2nd Street

Milwaukee, WI 53204

Facsimile: 414-382-8421

Attention: General Counsel

E-mail: RWHouse@ra.rockwell.com



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Foley & Lardner LLP

777 East Wisconsin Avenue

Milwaukee, WI 53202

Facsimile: 414-297-4900

Attention: Jay O. Rothman

                 Patrick G. Quick

E-mail: jrothman@foley.com

            pgquick@foley.com

16. Amendments; Waiver. Except insofar as assignments are permitted under this
Agreement, this Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and Rockwell. Any waiver of a
provision of this Agreement must be in writing and executed by the Party against
whom enforcement of such waiver is sought.

17. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

18. Entire Agreement; Severability. This Agreement, the Securities Purchase
Agreement, the Strategic Alliance Agreement and the Confidentiality Agreement
set forth the entire agreement and understanding of the parties relating to the
subject matter hereof and supersede all prior and contemporaneous agreements,
negotiations and understandings between the parties, both oral and written
relating to the subject matter hereof. If any provision contained in this
Agreement is determined to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

19. Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York. Each Party
hereby irrevocably submits to the exclusive jurisdiction of any New York state
or federal court sitting in the Borough of Manhattan in The City of New York
(or, if such court lacks subject matter jurisdiction, in any appropriate New
York state or federal court) for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each Party hereto and delivered to
the other Party.

21. Drafting Conventions; No Construction Against the Drafter.

21.1 The headings in this Agreement are provided for convenience and do not
affect its meaning. The words “include”, “includes” and “including” are to be
read as if they were followed by the phrase “without limitation”. Unless
specified otherwise, any reference to an agreement means that agreement as
amended or supplemented, subject to any restrictions on amendment contained in
such agreement. Unless specified otherwise, any reference to a statute or
regulation means that statute or regulation as amended or supplemented from time
to time and any corresponding provisions of successor statutes or regulations.
If any date specified in this Agreement as a date for taking action falls on a
day that is not a Business Day, then that action may be taken on the next
Business Day.

21.2 The Parties have participated jointly with their respective counsel in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement is to be construed as if drafted
jointly by the Parties and there is to be no presumption or burden of proof
favoring or disfavoring any Party because of the authorship of any provision of
this Agreement.

22. Equitable Relief; Enforcement. The Parties agree that irreparable damage
would occur in the event that any of the applicable provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. Accordingly, each Party shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any New York state or federal court sitting in the Borough of
Manhattan in the City of New York (or, if such court lacks subject matter
jurisdiction, in any appropriate New York state or federal court), this being in
addition to any other remedy to which such party is entitled at law or in
equity. Each Party hereby further waives (a) any defense in any action for
specific performance that a remedy at law would be adequate and (b) any
requirement under any law to post security as a prerequisite to obtaining
equitable relief.

24. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

25. Time of Essence. Time is of the essence with regard to all dates and time
periods set forth or referred to in this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

PTC INC. By:  

 

  Name:   Title: ROCKWELL AUTOMATION, INC. By:  

 

  Name:   Title: